Exhibit 10.6
LIMITED ASSIGNMENT AND ASSUMPTION AGREEMENT
          This Limited Assignment and Assumption Agreement (this “Assignment”)
is made and executed as of the 30th day of September, 2008, by and among KBOne,
LLC, a Delaware limited liability company (“KBOne”), DOA Holdings NoteCo, LLC, a
Delaware limited liability company (“Holdings”), Residential Funding Company,
LLC, a Delaware limited liability company (“RFC”), and MHPool Holdings LLC, a
Delaware limited liability company (“Buyer”).
RECITALS:
     A. KBOne entered into a certain Second Amended and Restated Master Sale and
Rental Agreement, dated June 5, 2006 (the “MSRA”), with KB Home, a Delaware
corporation (“KB Home”), and certain other affiliates of KB Home identified in
the MSRA (KB Home and such other affiliates being sometimes hereinafter
collectively referred to as the “Builder”).
     B. Pursuant to the terms of the MSRA, KBOne agreed to purchase certain
single family residential homes from Builder, and to lease such homes back to
Builder for use as model homes in residential developments in which Builder
develops and constructs additional for-sale homes.
     C. In connection with the proposed purchase of homes pursuant to the MSRA,
KBOne made and delivered to KB Home a certain Amended and Restated Note, dated
June 5, 2006 (the “KB Home Note”), evidencing KBOne’s obligation to pay those
portions of the purchase price of homes purchased by KBOne pursuant to the MSRA
that were not paid in cash by KBOne to KB Home upon the closing of the purchase
of such homes by KBOne.
     D. In connection with the KB Home Note, Residential Funding Corporation,
the predecessor of RFC, gave a performance and payment guaranty (the “Guaranty”)
to KB Home, effective as of June 5, 2006, in connection with KBOne’s obligations
under the MSRA and the Note.
     E. Effective as of June 9, 2008, all of the equity of KBOne was transferred
indirectly to CMH Holdings LLC (the “CMH Transfer”) pursuant to that Purchase
Agreement, dated as of June 6, 2008, among Residential Capital, LLC, GMAC Model
Home Finance I, LLC and CMH Holdings LLC (the “June Purchase Agreement”) and, in
connection therewith, KBOne conveyed to DOA Properties IIIB (KB Models), LLC, a
Delaware limited liability company and a subsidiary of Holdings (“DOA IIIB”),
those certain model homes and real property on which they are constructed
described on attached Schedule 1 (the “DOA Models”), and KBOne retained title to
those certain model homes and real property on which they are constructed
described on attached Schedule 2 (the “CMH Models”).
     F. In connection with the CMH Transfer, (i) KBOne desires to assign to
Holdings certain rights and obligations under the MSRA and the KB Home Note,
effective as of June 9, 2008, to the extent set forth herein, and Holdings
desires to assume the same, and KBOne desires to retain certain rights and
obligations under the MSRA and the KB Home Note, to the extent set forth herein,
and (ii) RFC desires to assign to KBOne, effective as of June 9, 2008, certain
rights

 



--------------------------------------------------------------------------------



 



and obligations under the Guaranty, to the extent set forth herein, and KBOne
desires to assume the same, and RFC desires to retain certain rights and
obligations under the Guaranty, to the extent set forth herein.
     G. Effective as of the date hereof, Holdings is hereby assigning to Buyer
(the “DOA Transfer”) pursuant to that Purchase Agreement, dated as of
September 30, 2008, among Residential Capital, LLC (“ResCap”), DOA Holding
Properties, LLC, DOA IIIB and Buyer (the “September Purchase Agreement”) all of
its right, title and interest in and to those DOA Models described on attached
Schedule 3 (the “Pool 1 Models”) by way of a transfer of all of the outstanding
equity of DOA IIIB, and DOA Holding Properties, LLC, and ResCap are retaining
beneficial ownership of those certain DOA Models described on attached
Schedule 4 (the “Excluded Models”).
     H. In connection with the DOA Transfer, Holdings and RFC desire to assign
to Buyer certain rights and obligations under the MSRA, the KB Home Note and the
Guaranty, effective as of the date hereof, to the extent set forth herein, and
Holdings and RFC desire to retain certain rights and obligations under the MSRA,
the KB Home Note and the Guaranty, to the extent set forth herein.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of KBOne, Holdings, RFC and
Buyer hereby agree as follows:
          Section 1. Assignment and Assumption of Obligations.
          (a) Effective as of June 9, 2008, (i) KBOne hereby assigns and conveys
to Holdings certain rights and obligations in, to and under the MSRA and the KB
Home Note, but only to the extent set forth opposite Holdings’ name on Exhibit A
hereto, and Holdings hereby assumes all of such rights and obligations, and
KBOne hereby retains certain rights and obligations under the MSRA and the KB
Home Note, but only to the extent set forth opposite KBOne’s name on Exhibit A
hereto, and (ii) RFC hereby assigns and conveys to KBOne certain rights and
obligations under the Guaranty, but only to the extent set forth opposite
KBOne’s name on Exhibit A hereto, and KBOne hereby assumes all of such rights
and obligations, and RFC hereby retains all other rights and obligations under
the Guaranty, as set forth on Exhibit A.
          (b) Effective as of the date hereof, (i) Holdings hereby assigns and
conveys to Buyer certain rights and obligations in, to and under the MSRA and
the KB Home Note, but only to the extent set forth opposite Buyer’s name on
Exhibit B hereto, and Buyer hereby assumes all of such rights and obligations,
and Holdings hereby retains certain rights and obligations under the MSRA and
the KB Home Note, but only to the extent set forth opposite Buyer’s name on
Exhibit B hereto, and (ii) RFC hereby assigns and conveys to Buyer certain
rights and obligations under the Guaranty, but only to the extent set forth
opposite Buyer’s name on Exhibit B hereto, and Buyer hereby assumes all of such
rights and obligations, and RFC hereby retains all other rights and obligations
under the Guaranty, as set forth on Exhibit B.

2



--------------------------------------------------------------------------------



 



          Section 2. Other Covenants of the Parties. Each of KBOne, Holdings,
RFC and Buyer hereby agrees and covenants that it shall not agree to any
modification or amendment of, or waiver any of its rights under, the Note, the
MSRA or the guaranty, without the prior written consent of each of the other
parties hereto.
          Section 3. Further Assurances. KBOne, Holdings, RFC and Buyer agree to
cooperate with each other and to execute such other documents and take such
other actions as may be reasonably required to give effect to the intent and
agreements of the parties as set forth in this Assignment.
[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed and delivered this
Limited Assignment and Assumption Agreement as of the date set forth above.

            KBOne, LLC
      By /s/ Ronald J. Kravit       Name:   Ronald J. Kravit      Title:        
          DOA Holdings NoteCo, LLC
      By /s/ David Flavin             Its Chief Financial Officer               
      Residential Funding Company, LLC
      By /s/ James Young             Its Chief Financial Officer           

            MHPOOL HOLDINGS LLC
      By /s/ Ronald J. Kravit             Name:   Ronald J. Kravit     
      Title:   Vice President     

4



--------------------------------------------------------------------------------



 



SCHEDULE 1
DOA MODELS

5



--------------------------------------------------------------------------------



 



Schedule 1 to Limited Assignment and Assumption Agreement (Pool 1)
Models Conveyed from KBOne to DOA Properties IIIB

                                  Count   FILE #   BUILDER   AGREEMENT  
COMMUNITY NAME   STREET ADDRESS   CITY   STATE   ZIP
1
  6913   KB HOME   KB   EL CAMINO REAL   111 SALERNO DRIVE   San Marcos   TX  
78666
2
  6914   KB HOME   KB   EL CAMINO REAL   113 SALERNO DRIVE   San Marcos   TX  
78666
3
  6915   KB HOME   KB   EL CAMINO REAL   115 SALERNO DRIVE   San Marcos   TX  
78666
4
  7042   KB HOME   KB   FIRST CREEK HEARTHSTONE   5795 BISCAY STREET   Denver  
CO   80249
5
  7043   KB HOME   KB   FIRST CREEK HEARTHSTONE   5793 BISCAY STREET   Denver  
CO   80249
6
  7428   KB HOME   KB   SUMMERFIELD   606 YOSEMITE TRAIL   Taylor   TX   76574
7
  7429   KB HOME   KB   SUMMERFIELD   608 YOSEMITE TRAIL   Taylor   TX   76574
8
  7430   KB HOME   KB   SUMMERFIELD   610 YOSEMITE TRAIL   Taylor   TX   76574
9
  7431   KB HOME   KB   SUMMERFIELD   612 YOSEMITE TRAIL   Taylor   TX   76574
10
  7441   KB HOME   KB   FIRST CREEK RIDGELINE (CONDOS)   18818 EAST 58TH AVENUE.
#A   Denver   CO   80249
11
  7442   KB HOME   KB   FIRST CREEK RIDGELINE (CONDOS)   18818 EAST 58TH AVENUE.
#B   Denver   CO   80249
12
  7463   KB HOME   KB   BRIDGEWOOD   7722 BARHILL POST   San Antonio   TX  
78254
13
  7465   KB HOME   KB   MEADOWS OF BRIDGEWOOD E   7734 BARHILL POST   San
Antonio   TX   78254
14
  7466   KB HOME   KB   MEADOWS OF BRIDGEWOOD E   7738 BARHILL POST   San
Antonio   TX   78254
15
  7467   KB HOME   KB   BRIDGEWOOD VILLAS   7714 BARHILL POST   San Antonio   TX
  78254
16
  7521   KB HOME   KB   LAKE PARKS   5315 MAVERICK DR.   Grand Prairie   TX  
75052
17
  7566   KB HOME   KB   LEGENDS RUN   29619 LEGENDS BLUFF DRIVE   Spring   TX  
77379
18
  7567   KB HOME   KB   LEGENDS RUN   29623 LEGENDS BLUFF DRIVE   Spring   TX  
77379
19
  7568   KB HOME   KB   LEGENDS RUN   29627 LEGENDS BLUFF DRIVE   Spring   TX  
77379
20
  7569   KB HOME   KB   LEGENDS RUN   29326 LEGENDS BLUFF DRIVE   Spring   TX  
77379
21
  7570   KB HOME   KB   LEGENDS RUN   29622 LEGENDS BLUFF DRIVE   Spring   TX  
77379
22
  7571   KB HOME   KB   LEGENDS RUN   29618 LEGENDS BLUFF DRIVE   Spring   TX  
77379
23
  7853   KB HOME   KB   PARKFIELD LODGE   5531 LEWISTON COURT   Denver   CO  
80239
24
  7854   KB HOME   KB   PARKFIELD LODGE   5529 LEWISTON COURT   Denver   CO  
80239
25
  7855   KB HOME   KB   PARKFIELD LODGE   5527 LEWISTON COURT   Denver   CO  
80239
26
  7856   KB HOME   KB   PARKFIELD CAPITOL   5523 LEWISTON COURT   Denver   CO  
80239
27
  7857   KB HOME   KB   PARKFIELD CAPITOL   5521 LEWISTON COURT   Denver   CO  
80239
28
  8021   KB HOME   KB   HUNT CROSSING   1247 HUNTERS PLANE   San Antonio   TX  
78245
29
  8098   KB HOME   KB   CHASTEIN   3101 MARCONY WAY   Raleigh   NC   27616
30
  8099   KB HOME   KB   CHASTEIN   3013 BEN HILL CIRCLE   Raleigh   NC   27610
31
  8117   KB HOME   KB   SAINT JOHNS FOREST   212 WATERLEMON WAY   Monroe   NC  
28110
32
  8118   KB HOME   KB   SAINT JOHNS FOREST   214 WATERLEMON WAY   Monroe   NC  
28110
33
  8205   KB HOME   KB   NORTHERN POINT   12226 WINDSOR BAY CT   Tomball   TX  
77375
34
  8207   KB HOME   KB   NORTHERN POINT   12230 WINDSOR BAY CT   Tomball   TX  
77375
35
  8325   KB HOME   KB   HAMILTON LAKES I 35`   15428 SUPERIOR STREET   Charlotte
  NC   28273
36
  8326   KB HOME   KB   HAMILTON LAKES I 30   15432 SUPERIOR STREET   Charlotte
  NC   28273
37
  8330   KB HOME   KB   VERSAGE   5607 VERSAGE DRIVE   Mint Hill   NC   28227
38
  8331   KB HOME   KB   VERSAGE 50`   5613 VERSAGE DRIVE   Indian Trail   NC  
28227
39
  8355   KB HOME   KB   CYPRESS SPRINGS   7131 CYPRESS PRAIRIE DRIVE   Houston  
TX   77433
40
  8356   KB HOME   KB   CYPRESS SPRINGS   7127 CYPRESS PRAIRIE DRIVE   Houston  
TX   77433
41
  8357   KB HOME   KB   CYPRESS SPRINGS   7119 CYPRESS PRAIRIE DRIVE   Houston  
TX   77433
42
  8358   KB HOME   KB   CYPRESS SPRINGS   7115 CYPRESS PRAIRIE DRIVE   Houston  
TX   77433
43
  8538   KB HOME   KB   SANTO TOMAS   1330 W. PLACITA TECOLOTE MESA   Tucson  
AZ   85629
44
  8539   KB HOME   KB   SANTO TOMAS   1338 W. PLACITA TECOLOTE MESA   Tucson  
AZ   85629
45
  8570   KB HOME   KB   MEADOWS OF BERDOLL   12905 PERCONTE   Del Valle   TX  
78617
46
  8571   KB HOME   KB   MEADOWS OF BERDOLL   12909 PERCONTE   Del Valle   TX  
78617
47
  8577   KB HOME   KB   RAVENSTONE   407 RAVENSTONE LANE   Durham   NC   27703
48
  8578   KB HOME   KB   RAVENSTONE   405 RAVENSTONE LANE   Durham   NC   27704
49
  8742   KB HOME   KB   WESTWOOD   2002 WOODWAY   LEANDER   TX   78641
50
  8743   KB HOME   KB   WESTWOOD   2004 WOODWAY   LEANDER   TX   78641
51
  8835   KB HOME   KB   REMINGTON RANCH - 707   535 REMINGTON GREEN CT   Houston
  TX   77073
52
  8836   KB HOME   KB   REMINGTON RANCH - 707   531 REMINGTON GREEN CT   Houston
  TX   77073
53
  8837   KB HOME   KB   REMINGTON RANCH - 708   523 REMINGTON GREEN CT   Houston
  TX   77073
54
  8838   KB HOME   KB   REMINGTON RANCH - 708   519 REMINGTON GREEN CT   Houston
  TX   77073
55
  8839   KB HOME   KB   REMINGTON RANCH - 709   526 REMINGTON GREEN CT   Houston
  TX   77073
56
  8840   KB HOME   KB   REMINGTON RANCH - 709   530 REMINGTON GREEN CT   Houston
  TX   77073
57
  8846   KB HOME   KB   TIMBER CREEK   76177 TIMBER CREEK BOULEVARD   Yulee   FL
  32097
58
  8855   KB HOME   KB   SPRINGTREE III   148 SPRINGTREE COVE   Cibolo   TX  
78108
59
  8856   KB HOME   KB   SPRINGTREE III   144 SPRINGTREE COVE   Cibolo   TX  
78108
60
  8928   KB HOME   KB   CHASTAIN   5805 CARRETTA COURT   Raleigh   NC   27610
61
  9051   KB HOME   KB   LIBERTY AT HUNTINGTON   476 HAUNTS WALK AVENUE   Las
Vegas   NV   89148
62
  9052   KB HOME   KB   LIBERTY AT HUNTINGTON   470 HAUNTS WALK AVENUE   Las
Vegas   NV   89148
63
  9053   KB HOME   KB   LIBERTY AT HUNTINGTON   464 HAUNTS WALK AVENUE   Las
Vegas   NV   89148
64
  9054   KB HOME   KB   VILLAS AT HUNTINGTON   465 HAUNTS WALK AVENUE   Las
Vegas   NV   89148





--------------------------------------------------------------------------------



 



                                  Count   FILE #   BUILDER   AGREEMENT  
COMMUNITY NAME   STREET ADDRESS   CITY   STATE   ZIP
65
  9055   KB HOME   KB   VILLAS AT HUNTINGTON   471 HAUNTS WALK AVENUE   Las
Vegas   NV   89148
66
  9056   KB HOME   KB   VILLAS AT HUNTINGTON   477 HAUNTS WALK AVENUE   Las
Vegas   NV   89148
67
  9057   KB HOME   KB   VILLAS AT HUNTINGTON   483 HAUNTS WALK AVENUE   Las
Vegas   NV   89148
68
  9258   KB HOME   KB   PRAIRIE MEADOWS VILLAS   9071 APACHE PLUME DRIVE #F  
Parker   CO   80134
69
  9259   KB HOME   KB   PRAIRIE MEADOWS VILLAS   9071 APACHE PLUME DRIVE #E  
Parker   CO   80134
70
  9296   KB HOME   KB   EAGLE RUN   200 COMMENCEMENT BLVD.   Summerville   SC  
29485
71
  9389   KB HOME   KB   GREENWAY TERRACE   10815 TERRACE WALK   San Antonio   TX
  78223
72
  9397   KB HOME   KB   STAGE RUN H   24306 BRAZOS STAGE   San Antonio   TX  
78255
73
  9518   KB HOME   KB   CAMPO HILLS   32250 EVENING PRIMROSE TRAIL   Campo   CA
  91906
74
  9519   KB HOME   KB   CAMPO HILLS   32238 EVENING PRIMROSE TRAIL   Campo   CA
  91906
75
  9520   KB HOME   KB   CAMPO HILLS   32226 EVENING PRIMROSE TRAIL   Campo   CA
  91906
76
  9521   KB HOME   KB   CAMPO HILLS   32214 EVENING PRIMROSE TRAIL   Campon   CA
  91906
77
  9535   KB HOME   KB   LIBERTY LAKES F - 104   6914 LIBERTY CREEK TRAIL  
Houston   TX   77049
78
  9536   KB HOME   KB   LIBERTY LAKES F - 104   6918 LIBERTY CREEK TRAIL  
Houston   TX   77049
79
  9537   KB HOME   KB   LIBERTY LAKES S - 105   6902 LIBERTY CREEK TRAIL  
Houston   TX   77049
80
  9538   KB HOME   KB   LIBERTY LAKES S - 105   6906 LIBERTY CREEK TRAIL  
Houston   TX   77049
81
  9544   KB HOME   KB   SKYVIEW FOREST I - 908   2703 SKYVIEW MILL DRIVE  
Houston   TX   77047
82
  9545   KB HOME   KB   SKYVIEW FOREST I - 908   2707 SKYVIEW MILL DRIVE  
Houston   TX   77047
83
  9546   KB HOME   KB   SKYVIEW FOREST F - 909   2715 SKYVIEW MILL DRIVE  
Houston   TX   77047
84
  9547   KB HOME   KB   SKYVIEW FOREST F - 909   2719 SKYVIEW MILL DRIVE  
Houston   TX   77047
85
  9562   KB HOME   KB   SOMERSET VILLAGE PAIRED   17205 E. ARIZONA DRIVE  
Aurora   CO   80013
86
  9584   KB HOME   KB   AUTUMN RIDGE   3330 SORKSBILL DRIVE   Hemet   CA   92545
87
  9585   KB HOME   KB   AUTUMN RIDGE   3331 SORKSBILL DRIVE   Hemet   CA   92545
88
  9586   KB HOME   KB   AUTUMN RIDGE   3361 SORKSBILL DRIVE   Hemet   CA   92545
89
  9587   KB HOME   KB   AUTUMN RIDGE   3391 SORKSBILL DRIVE   Hemet   CA   92545
90
  9615   KB HOME   KB   CEDAR GROVE   6238 WAVERLY LANE   Fairburn   GA   30213
91
  9630   KB HOME   KB   PRESERVE @SANTARRA   25660 PLEASANT LN.   Buckeye   AZ  
85326
92
  9639   KB HOME   KB   EVANTON 40S   10400 GLENBURN LANE   Charlotte   NC  
28278
93
  9640   KB HOME   KB   EVANTON 40S   10322 GLENBURN LANE   Charlotte   NC  
28278
94
  9641   KB HOME   KB   PARADISE POINTE   1143 HIGHBURY GROVE STREET   Henderson
  NV   89015
95
  9656   KB HOME   KB   LOS LAGOS   3326 LOS LAGOS DR.   Edinburg   TX   78539
96
  9689   KB HOME   KB   SAMARA LAKES   309 BOSTWICK CIRCLE   Saint Augustine  
FL   32092
97
  9697   KB HOME   KB   NORTHERN POINT   12222 WINDSOR BAY COURT   Tomball   TX
  77375
98
  9698   KB HOME   KB   REMINGTON RANCH   534 REMINGTON GREEN COURT   Houston  
TX   77073
99
  9705   KB HOME   KB   CHISOLM CROSSING   1734 EAST MESA PARK COVE   Round Rock
  TX   78664
100
  9774   KB HOME   KB   SILVERADO   500 TRAIL DUST   Cedar Park   TX   78613
101
  9775   KB HOME   KB   SILVERADO   501 TRAIL DUST   Cedar Park   TX   78613
102
  9776   KB HOME   KB   SILVERADO   502 TRAIL DUST   Cedar Park   TX   78613
103
  9777   KB HOME   KB   SILVERADO   503 TRAIL DUST   Cedar Park   TX   78613
104
  9778   KB HOME   KB   SILVERADO   505 TRAIL DUST   Cedar Park   TX   78613
105
  9786   KB HOME   KB   MESQUITE COVE   17086 N. 184TH DRIVE   Surprise   AZ  
85379
106
  9787   KB HOME   KB   MESQUITE COVE   17074 N. 184TH DRIVE   Surprise   AZ  
85379
107
  9788   KB HOME   KB   MESQUITE COVE   17062 N. 184TH DRIVE   Surprise   AZ  
85379
108
  9789   KB HOME   KB   MESQUITE COVE   17050 N. 184TH DRIVE   Surprise   AZ  
85379
109
  9790   KB HOME   KB   MESQUITE COVE   17038 N. 184TH DRIVE   Surprise   AZ  
85379
110
  9800   KB HOME   KB   MONTERREY PARK   632 CANCUN STREET   Grand Prairie   TX
  75051
111
  9801   KB HOME   KB   MONTERREY PARK   636 CANCUN STREET   Grand Prairie   TX
  75051
112
  9805   KB HOME   KB   AUTUMN GLEN E - 305   4107 AUTUMN VIEW   Houston   TX  
77048
113
  9811   KB HOME   KB   SKYVIEW FOREST - I - 908   2711 SKYVIEW MILL DRIVE  
Houston   TX   77047
114
  9815   KB HOME   KB   FOX GROVE   4518 MANITOU BAY   San Antonio   TX   78259
115
  9816   KB HOME   KB   FOX GROVE   4522 MANITOU BAY   San Antonio   TX   78259
116
  9817   KB HOME   KB   FOX GROVE   4506 MANITOU BAY   San Antonio   TX   78259
117
  9818   KB HOME   KB   FOX GROVE   4510 MANITOU BAY   San Antonio   TX   78259
118
  9829   KB HOME   KB   STAPLETON   2927 EMPORIA STREET   Denver   CO   80238
119
  9830   KB HOME   KB   STAPLETON   2925 EMPORIA STREET   Denver   CO   80238
120
  9831   KB HOME   KB   STAPLETON   2917 EMPORIA STREET   Denver   CO   80238
121
  9872   KB HOME   KB   ARBOR RIDGE   2248 REEFVIEW LOOP   Apopka   FL   32712
122
  9873   KB HOME   KB   ARBOR RIDGE   2238 REEFVIEW LOOP   Apopka   FL   32712
123
  9874   KB HOME   KB   ARBOR RIDGE   2232 REEFVIEW LOOP   Apopka   FL   32712
124
  9875   KB HOME   KB   ARBOR RIDGE   2226 REEFVIEW LOOP   Apopka   FL   32712
125
  9876   KB HOME   KB   SOUTHERN FIELDS   4400 ARUBA BLVD   Clermont   FL  
34711
126
  9877   KB HOME   KB   SOUTHERN FIELDS   4404 ARUBA BLVD   Clermont   FL  
34711
127
  9878   KB HOME   KB   SOUTHERN FIELDS   4408 ARUBA BLVD   Clermont   FL  
34711
128
  9879   KB HOME   KB   SOUTHERN FIELDS   4412 ARUBA BLVD   Clermont   FL  
34711
129
  9885   KB HOME   KB   STONEHILL   921 OBSIDIAN WAY   Durham   NC   27703
130
  9886   KB HOME   KB   STONEHILL   919 OBSIDIAN WAY   Durham   NC   27703
131
  9887   KB HOME   KB   HAMILTON LAKES   15420 SUPERIOR STREET   Charlotte   NC
  28278
132
  9888   KB HOME   KB   HAMILTON LAKES   15416 SUPERIOR STREET   Charlotte   NC
  28278
133
  9889   KB HOME   KB   MADISON GREEN   1188 MADISON GREEN DRIVE   Fort Mill  
SC   29715
134
  9890   KB HOME   KB   MADISON GREEN   1180 MADISON GREEN DRIVE   Fort Mill  
SC   29715
135
  9941   KB HOME   KB   VALDEMOSA   30982 SANJAY COURT   Temecula   CA   92591
136
  9942   KB HOME   KB   VALDEMOSA   30972 SANJAY COURT   Temecula   CA   92591





--------------------------------------------------------------------------------



 



                                  Count   FILE #   BUILDER   AGREEMENT  
COMMUNITY NAME   STREET ADDRESS   CITY   STATE   ZIP
137
  9943   KB HOME   KB   VALDEMOSA   30962 SANJAY COURT   Temecula   CA   92591
138
  9944   KB HOME   KB   BRIDGEPORT   16303 YARMOUTH CIRCLE   Riverside   CA  
92503
139
  9945   KB HOME   KB   BRIDGEPORT   16321 YARMOUTH CIRCLE   Riverside   CA  
92503
140
  9946   KB HOME   KB   BRIDGEPORT   16339 YARMOUTH CIRCLE   Riverside   CA  
92503
141
  9947   KB HOME   KB   BRIDGEPORT   16252 YARMOUTH CIRCLE   Riverside   CA  
92503
142
  10223   KB HOME   KB   STAPLETON   2915 EMPORIA STREET   DENVER   CO   80238
143
  10277   KB HOME   KB   OAK KNOLL PLACE   3231 PAMMA COURT   LIVE OAK   CA  
95953
144
  10278   KB HOME   KB   CASTLEWOOD   3210 PAMMA COURT   LIVE OAK   CA   95953
145
  10279   KB HOME   KB   OAK KNOLL PLACE   3232 PAMMA COURT   LIVE OAK   CA  
95953
146
  10280   KB HOME   KB   OAK KNOLL PLACE   3266 PAMMA COURT   LIVE OAK   CA  
95953
147
  10281   KB HOME   KB   OAK KNOLL PLACE   3278 PAMMA COURT   LIVE OAK   CA  
95953
148
  10335   KB HOME   KB   MEADOW GLEN   509 HEATHER CREEK COURT   LOS BANOS   CA
  93635
149
  10336   KB HOME   KB   MEADOW GLEN   513 HEATHER CREEK COURT   LOS BANOS   CA
  93635
150
  10337   KB HOME   KB   MEADOW GLEN   517 HEATHER CREEK COURT   LOS BANOS   CA
  93635
151
  10338   KB HOME   KB   MEADOW GLEN   521 HEATHER CREEK COURT   LOS BANOS   CA
  93635
152
  10339   KB HOME   KB   MEADOW VISTA   2301 S. CREEKSIDE DRIVE   LOS BANOS   CA
  93635
153
  10474   KB HOME   KB   OAKVILLE GROVE   5407 W. PERALTA WAY   FRESNO   CA  
93722
154
  10475   KB HOME   KB   OAKVILLE GROVE   5415 W. PERALTA WAY   FRESNO   CA  
93722
155
  10476   KB HOME   KB   OAKVILLE GROVE   5421 W. PERALTA WAY   FRESNO   CA  
93722
156
  10480   KB HOME   KB   STANFORD PLACE   2339 FREED AVENUE   PITTSBURG   CA  
94565
157
  10481   KB HOME   KB   STANFORD PLACE   2351 FREED AVENUE   PITTSBURG   CA  
94565
158
  10482   KB HOME   KB   STANFORD PLACE   2363 FREED AVENUE   PITTSBURG   CA  
94565
159
  10483   KB HOME   KB   TEAL COVE   40 SANDHILL CRANE COURT   OAKLEY   CA  
94561
160
  10574   KB HOME   KB   WILLOW SPRINGS   11706 NEWELL ELM STREET   HOUSTON   TX
  77038
161
  10576   KB HOME   KB   WILLOW SPRINGS   11710 NEWELL ELM STREET   HOUSTON   TX
  77038
162
  10577   KB HOME   KB   WILLOW SPRINGS   11719 NEWELL ELM STREET   HOUSTON   TX
  77073
163
  10578   KB HOME   KB   WILLOW SPRINGS   11722 NEWELL ELM STREET   HOUSTON   TX
  77073
164
  10580   KB HOME   KB   FOREST RIDGE   3018 TALL TREE RIDGE WAY   HOUSTON   TX
  77389
165
  10581   KB HOME   KB   FOREST RIDGE   3022 TALL TREE RIDGE WAY   HOUSTON   TX
  77389
166
  10582   KB HOME   KB   FOREST RIDGE   3026 TALL TREE RIDGE WAY   HOUSTON   TX
  77389
167
  10585   KB HOME   KB   WESTGATE   18218 WESTRIDGE BEND LANE   HOUSTON   TX  
77433
168
  10586   KB HOME   KB   WESTGATE   18222 WESTRIDGE BEND LANE   HOUSTON   TX  
77433
169
  10587   KB HOME   KB   WESTGATE   18234 WESTRIDGE BEND LANE   HOUSTON   TX  
77433
170
  10588   KB HOME   KB   WESTGATE   18238 WESTRIDGE BEND LANE   HOUSTON   TX  
77433
171
  10589   KB HOME   KB   CRESCENT PARK TOWNHOMES   13102 STRATFORD SKIES LN  
HOUSTON   TX   77072
172
  10593   KB HOME   KB   LAKEWOOD TOWNHOMES   16040 SWEETWATER FIELDS   TOMBALL
  TX   77377
173
  10594   KB HOME   KB   LAKEWOOD TOWNHOMES   16042 SWEETWATER FIELDS   TOMBALL
  TX   77377
174
  10595   KB HOME   KB   LAKEWOOD TOWNHOMES   16044 SWEETWATER FIELDS   TOMBALL
  TX   77377
175
  10596   KB HOME   KB   LAKEWOOD TOWNHOMES   16046 SWEETWATER FIELDS   TOMBALL
  TX   77377
176
  10601   KB HOME   KB   AVALON   13001 AUBURN COVE LANE   ORLANDO   FL   32828
177
  10602   KB HOME   KB   AVALON   13005 AUBURN COVE LANE   ORLANDO   FL   32828
178
  10607   KB HOME   KB   MALLARD POND   3525 PINTAIL LANE   ST. CLOUD   FL  
34772
179
  10608   KB HOME   KB   MALLARD POND   3523 PINTAIL LANE   ST. CLOUD   FL  
34772
180
  10609   KB HOME   KB   MALLARD POND   3521 PINTAIL LANE   ST. CLOUD   FL  
34772
181
  10611   KB HOME   KB   STRATFORD POINTE   10121 STRATFORD POINTE AVENUE  
ORLANDO   FL   32832
182
  10618   KB HOME   KB   AMBER POINTE   2502 AVENTURINE STREET   KISSIMMEE   FL
  34744
183
  10619   KB HOME   KB   AMBER POINTE   2500 AVENTURINE STREET   KISSIMMEE   FL
  34744
184
  10620   KB HOME   KB   CRESTWYND BAY   2666 ANDROS LANE   KISSIMMEE   FL  
34747
185
  10630   KB HOME   KB   BELLA TOSCANA   105 Verdi Street   DAVENPORT   FL  
33837
186
  10632   KB HOME   KB   THE OAKS AT TWIN CREEKS   305 ISLAND OAK DRIVE   AUSTIN
  TX   78747
187
  10633   KB HOME   KB   THE OAKS AT TWIN CREEKS   309 ISLAND OAK DRIVE   AUSTIN
  TX   78747
188
  10634   KB HOME   KB   THE OAKS AT TWIN CREEKS   313 ISLAND OAK DRIVE   AUSTIN
  TX   78747
189
  10658   KB HOME   KB   WOODCREST   5302 HUISACHE AVENUE   PHARR   TX   78577
190
  10663   KB HOME   KB   TIMBERCREEK   13871 EARPOD DRIVE   ORLANDO   FL   32828
191
  10664   KB HOME   KB   TIMBERCREEK   13865 EARPOD DRIVE   ORLANDO   FL   32828
192
  10665   KB HOME   KB   TIMBERCREEK   13859 EARPOD DRIVE   ORLANDO   FL   32828
193
  10675   KB HOME   KB   MUIRFIELD VILLAGE   1250 S. RIALTO #6   MESA   AZ  
85208
194
  10676   KB HOME   KB   MUIRFIELD VILLAGE   1250 S. RIALTO #4   MESA   AZ  
85208
195
  10677   KB HOME   KB   MUIRFIELD VILLAGE   1250 S. RIALTO #5   MESA   AZ  
85208
196
  10678   KB HOME   KB   INDIGO TRAILS   21125 E. PICKETT STREET   QUEEN CREEK  
AZ   85242
197
  10679   KB HOME   KB   INDIGO TRAILS   21121 E. PICKETT STREET   QUEEN CREEK  
AZ   85242
198
  10680   KB HOME   KB   INDIGO TRAILS   21117 E. PICKETT STREET   QUEEN CREEK  
AZ   85242
199
  10681   KB HOME   KB   INDIGO TRAILS   21113 E. PICKETT STREET   QUEEN CREEK  
AZ   85242
200
  10682   KB HOME   KB   INDIGO TRAILS   21109 E. PICKETT STREET   QUEEN CREEK  
AZ   85242
201
  10687   KB HOME   KB   HUNTER RIDGE   7510 S. 29TH WAY   PHOENIX   AZ   85040
202
  10688   KB HOME   KB   HUNTER RIDGE   7506 S. 29TH WAY   PHOENIX   AZ   85040
203
  10689   KB HOME   KB   HUNTER RIDGE   7514 S. 29TH WAY   PHOENIX   AZ   85040
204
  10690   KB HOME   KB   TALLADERA   22848 S. 218TH STREET   QUEEN CREEK   AZ  
85242
205
  10691   KB HOME   KB   TALLADERA   22840 S. 218TH STREET   QUEEN CREEK   AZ  
85242
206
  10692   KB HOME   KB   TALLADERA   22832 S. 218TH STREET   QUEEN CREEK   AZ  
85242
207
  10693   KB HOME   KB   TALLADERA   22824 S. 218TH STREET   QUEEN CREEK   AZ  
85242
208
  10707   KB HOME   KB   BAYBERRY LAKES   212 BAYBERRY LAKES BOULEVARD   Daytona
  FL   32114





--------------------------------------------------------------------------------



 



                                  Count   FILE #   BUILDER   AGREEMENT  
COMMUNITY NAME   STREET ADDRESS   CITY   STATE   ZIP
209
  10708   KB HOME   KB   BAYBERRY LAKES   216 BAYBERRY LAKES BOULEVARD   Daytona
  FL   32114
210
  10731   KB HOME   KB   ST. JOHN`S   208 WATERLEMON WAY   MONROE   NC   28110
211
  10732   KB HOME   KB   WATERLYNN TOWNHOMES   225-A EAST WATERLYNN ROAD  
MOORESVILLE   NC   28117
212
  10733   KB HOME   KB   WATERLYNN TOWNHOMES   225-B EAST WATERLYNN ROAD  
MOORESVILLE   NC   28117
213
  10734   KB HOME   KB   WATERLYNN TOWNHOMES   225-C EAST WATERLYNN ROAD  
MOORESVILLE   NC   28117
214
  10736   KB HOME   KB   WATERLYNN   112 WATERLYNN CLUB DRIVE   MOORESVILLE   NC
  28115
215
  10737   KB HOME   KB   WATERLYNN   110 WATERLYNN CLUB DRIVE   MOORESVILLE   NC
  28115
216
  10741   KB HOME   KB   CREEKSIDE AT INVERNESS RIDGE   1067 RIDGEVIEW  
INVERNESS   IL   60010
217
  10744   KB HOME   KB   SANTO TOMAS   1346 W. PLACITA TECOLOTE MESA   SAHUARITA
  AZ   85629
218
  10745   KB HOME   KB   PRESIDIO DEL CIELO   730 W PASEO CELESTIAL   SAHUARITA
  AZ   85629
219
  10746   KB HOME   KB   PRESIDIO DEL CIELO   734 W PASEO CELESTIAL   SAHUARITA
  AZ   85629
220
  10747   KB HOME   KB   PRESIDIO DEL CIELO   738 W PASEO CELESTIAL   SAHUARITA
  AZ   85629
221
  10748   KB HOME   KB   PRESIDIO DEL CIELO   784 W PASEO CELESTIAL   SAHUARITA
  AZ   85629
222
  10749   KB HOME   KB   PRESIDIO DEL CIELO   792 W PASEO CELESTIAL   SAHUARITA
  AZ   85629
223
  10754   KB HOME   KB   TIERRA DEL SOL   9128 GABLEWOOD PLACE   LAND O` LAKES  
FL   34637
224
  10755   KB HOME   KB   TIERRA DEL SOL   9124 GABLEWOOD PLACE   LAND O` LAKES  
FL   34637
225
  10774   KB HOME   KB   VILLAS AT TIERRA LINDA   65 WOOD CLIFF AVENUE   LAS
VEGAS   NV   89123
226
  10777   KB HOME   KB   VILLAS AT CHACO CANYON   7059 HICKORY POST AVENUE   LAS
VEGAS   NV   89124
227
  10778   KB HOME   KB   VILLAS AT CHACO CANYON   7067 HICKORY POST AVENUE   LAS
VEGAS   NV   89124
228
  10779   KB HOME   KB   VILLAS AT CHACO CANYON   7075 HICKORY POST AVENUE   LAS
VEGAS   NV   89124
229
  10780   KB HOME   KB   CHACO CANYON   11166 ASH MOUNTAIN STREET   LAS VEGAS  
NV   89179
230
  10781   KB HOME   KB   CHACO CANYON   11174 ASH MOUNTAIN STREET   LAS VEGAS  
NV   89179
231
  10782   KB HOME   KB   CHACO CANYON   11182 ASH MOUNTAIN STREET   LAS VEGAS  
NV   89179
232
  10783   KB HOME   KB   CHACO CANYON   11199 ASH MOUNTAIN STREET   LAS VEGAS  
NV   89179
233
  10784   KB HOME   KB   CHACO CANYON   11183 ASH MOUNTAIN STREET   LAS VEGAS  
NV   89179
234
  10785   KB HOME   KB   CHACO CANYON   11175 ASH MOUNTAIN STREET   LAS VEGAS  
NV   89179
235
  10786   KB HOME   KB   CHACO CANYON   11167 ASH MOUNTAIN STREET   LAS VEGAS  
NV   89179
236
  10787   KB HOME   KB   SILVER HILLS   10052 NATCHEZ TRACE STREET   LAS VEGAS  
NV   89178
237
  10788   KB HOME   KB   SILVER HILLS   10044 NATCHEZ TRACE STREET   LAS VEGAS  
NV   89178
238
  10789   KB HOME   KB   SILVER HILLS   10036 NATCHEZ TRACE STREET   LAS VEGAS  
NV   89178
239
  10790   KB HOME   KB   SILVER HILLS   10028 NATCHEZ TRACE STREET   LAS VEGAS  
NV   89178
240
  10791   KB HOME   KB   SIERRA RANCH   308 POCONO RANCH AVENUE   NORTH LAS
VEGAS   NV   89031
241
  10792   KB HOME   KB   SIERRA RANCH   312 POCONO RANCH AVENUE   NORTH LAS
VEGAS   NV   89031
242
  10793   KB HOME   KB   SIERRA RANCH   5833 CRYSTAL POND STREET   NORTH LAS
VEGAS   NV   89031
243
  10795   KB HOME   KB   SIERRA RANCH   5837 CRYSTAL POND STREET   NORTH LAS
VEGAS   NV   89031
244
  10799   KB HOME   KB   LADERA CREST   5391 CANDLESPICE WAY   LAS VEGAS   NV  
89135
245
  10800   KB HOME   KB   LADERA CREST   5399 CANDLESPICE WAY   LAS VEGAS   NV  
89135
246
  10802   KB HOME   KB   LADERA RIDGE   5369 CANDLESPICE WAY   LAS VEGAS   NV  
89135
247
  10833   KB HOME   KB   ALICANTE   16898 NANDINA AVENUE   RIVERSIDE   CA  
92504
248
  10834   KB HOME   KB   ALICANTE   16874 NANDINA AVENUE   RIVERSIDE   CA  
92504
249
  10835   KB HOME   KB   ALICANTE   16850 NANDINA AVENUE   RIVERSIDE   CA  
92504
250
  10878   KB HOME   KB   OAKPOINT   2301 OKLAHOMA LANE   PLANO   TX   75074
251
  10879   KB HOME   KB   OAKPOINT   2305 OKLAHOMA LANE   PLANO   TX   75074
252
  10880   KB HOME   KB   OAKPOINT   2309 OKLAHOMA LANE   PLANO   TX   75074
253
  10881   KB HOME   KB   OAKPOINT   2313 OKLAHOMA LANE   PLANO   TX   75074
254
  10882   KB HOME   KB   OAKPOINT   2313 SHINGLE LANE   PLANO   TX   75074
255
  10883   KB HOME   KB   OAKPOINT   2309 SHINGLE LANE   PLANO   TX   75074
256
  10905   KB HOME   KB   MILLSTREAM   112 MILL WHEEL DRIVE   LEXINGTON   SC  
29072
257
  10906   KB HOME   KB   MILLSTREAM   108 MILL WHEEL DRIVE   LEXINGTON   SC  
29072
258
  10907   KB HOME   KB   SWEETGRASS   7103 SWEETGRASS BLVD.   HANNAHAN   SC  
29406
259
  10936   KB HOME   KB   THE HAMPTONS TRADITIONAL   5433 DUCK WALK WAY  
SACRAMENTO   CA   95835
260
  10937   KB HOME   KB   THE HAMPTONS TRADITIONAL   5427 DUCK WALK WAY  
SACRAMENTO   CA   95835
261
  10938   KB HOME   KB   THE HAMPTONS TRADITIONAL   5421 DUCK WALK WAY  
SACRAMENTO   CA   95835
262
  10939   KB HOME   KB   THE HAMPTONS TRADITIONAL   5415 DUCK WALK WAY  
SACRAMENTO   CA   95835
263
  10940   KB HOME   KB   THE HAMPTONS TRADITIONAL   5409 DUCK WALK WAY  
SACRAMENTO   CA   95835
264
  10941   KB HOME   KB   THE HAMPTONS TRADITIONAL   5403 DUCK WALK WAY  
SACRAMENTO   CA   95835
265
  10943   KB HOME   KB   THE HAMPTONS ALLEYS   3227 HAYGROUND WAY   SACRAMENTO  
CA   95835
266
  10944   KB HOME   KB   THE HAMPTONS ALLEYS   3233 HAYGROUND WAY   SACRAMENTO  
CA   95835
267
  10945   KB HOME   KB   THE HAMPTONS ALLEYS   3239 HAYGROUND WAY   SACRAMENTO  
CA   95835
268
  10946   KB HOME   KB   THE HAMPTONS ALLEYS   3245 HAYGROUND WAY   SACRAMENTO  
CA   95835
269
  10947   KB HOME   KB   THE HAMPTONS ALLEYS   3251 HAYGROUND WAY   SACRAMENTO  
CA   95835
270
  10950   KB HOME   KB   THE HAMPTONS CLUSTER   11 GREAT PECONIC PLACE  
SACRAMENTO   CA   95835
271
  10951   KB HOME   KB   THE HAMPTONS CLUSTER   17 GREAT PECONIC PLACE  
SACRAMENTO   CA   95835
272
  10952   KB HOME   KB   THE HAMPTONS CLUSTER   18 GREAT PECONIC PLACE  
SACRAMENTO   CA   95835
273
  10953   KB HOME   KB   THE HAMPTONS CLUSTER   12 GREAT PECONIC PLACE  
SACRAMENTO   CA   95835
274
  10954   KB HOME   KB   THE HAMPTONS CLUSTER   6 GREAT PECONIC PLACE  
SACRAMENTO   CA   95835
275
  10955   KB HOME   KB   THE HAMPTON VILLAGE CONDOS   3301 NORTH PARK DRIVE  
SACRAMENTO   CA   95835
276
  10956   KB HOME   KB   THE HAMPTON VILLAGE CONDOS   3301 NORTH PARK DRIVE  
SACRAMENTO   CA   95835
277
  10957   KB HOME   KB   THE HAMPTON VILLAGE CONDOS   3301 NORTH PARK DRIVE  
SACRAMENTO   CA   95835
278
  10958   KB HOME   KB   THE HAMPTON VILLAGE CONDOS   3301 NORTH PARK DRIVE  
SACRAMENTO   CA   95835
279
  10959   KB HOME   KB   THE HAMPTON VILLAGE CONDOS   3301 NORTH PARK DRIVE  
SACRAMENTO   CA   95835
280
  10960   KB HOME   KB   THE HAMPTON VILLAGE CONDOS   3301 NORTH PARK DRIVE  
SACRAMENTO   CA   95835





--------------------------------------------------------------------------------



 



                                  Count   FILE #   BUILDER   AGREEMENT  
COMMUNITY NAME   STREET ADDRESS   CITY   STATE   ZIP
281
  10977   KB HOME   KB   DISCOVERY TRAILS BELMONT   6402 EXPLORER WAY   PALMDALE
  CA   93550
282
  10978   KB HOME   KB   DISCOVERY TRAILS BELMONT   6424 EXPLORER WAY   PALMDALE
  CA   93550
283
  10979   KB HOME   KB   DISCOVERY TRAILS BELMONT   6438 EXPLORER WAY   PALMDALE
  CA   93550
284
  10997   KB HOME   KB   TWIN LAKES   117 High Tide Court   CARY   NC   27519
285
  10998   KB HOME   KB   TWIN LAKES   119 High Tide Court   CARY   NC   27519
286
  10999   KB HOME   KB   TWIN LAKES   111 High Tide Court   CARY   NC   27519
287
  11000   KB HOME   KB   TWIN LAKES   109 High Tide Court   CARY   NC   27519
288
  11001   KB HOME   KB   TWIN LAKES   105 High Tide Court   CARY   NC   27519
289
  11002   KB HOME   KB   TWIN LAKES   113 High Tide Court   CARY   NC   27519
290
  11003   KB HOME   KB   TWIN LAKES   112 High Tide Court   CARY   NC   27519
291
  11004   KB HOME   KB   TWIN LAKES   114 High Tide Court   CARY   NC   27519
292
  11012   KB HOME   KB   WOODCREST   6503 ASHBY POINT   LIVE OAK   TX   78233
293
  11013   KB HOME   KB   WOODCREST   6505 ASHBY POINT   LIVE OAK   TX   78233
294
  11014   KB HOME   KB   WOODCREST   6507 ASHBY POINT   LIVE OAK   TX   78233
295
  11047   KB HOME   KB   OLIVE LANE   2285 S. ADRIAN AVENUE   FRESNO   CA  
93727
296
  11048   KB HOME   KB   OLIVE LANE   2297 S. ADRIAN AVENUE   FRESNO   CA  
93727
297
  11241   KB HOME   KB   ST CHARLES PLACE   10816 Great Carlisle Court  
RIVERVIEW   FL   33569
298
  11242   KB HOME   KB   ST CHARLES PLACE   10818 Great Carlisle Court  
RIVERVIEW   FL   33569
299
  11250   KB HOME   KB   ADAMS LAKE   2490 TANNER LAKE COURT   JACKSONVILLE   FL
  32221
300
  11361   KB HOME   KB   BERKSHIRE   157 SHENANDOAH WAY   LOCHBUIE   CO   80603
301
  11362   KB HOME   KB   BERKSHIRE   145 SHENANDOAH WAY   LOCHBUIE   CO   80603
302
  11363   KB HOME   KB   BERKSHIRE   133 SHENANDOAH WAY   LOCHBUIE   CO   80603
303
  11452   KB HOME   KB   WESTGATE   18230 WESTRIDGE BEND LANE   HOUSTON   TX  
77433
304
  11457   KB HOME   KB   FOREST RIDGE   3014 TALL TREE RIDGE WAY   HOUSTON   TX
  77389
305
  11468   KB HOME   KB   CEDAR GLEN   3907 CEDAR BLUFF LANE   JACKSONVILLE   FL
  32226
306
  11469   KB HOME   KB   GRAND CAY   101 CAMDEN CAY DRIVE   Saint Augustine   FL
  32086
307
  11495   KB HOME   KB   CAMBRIDGE   7611 DUSTY DIAMOND   SAN ANTONIO   TX  
78249
308
  11496   KB HOME   KB   CAMBRIDGE   7615 DUSTY DIAMOND   SAN ANTONIO   TX  
78249
309
  11497   KB HOME   KB   SUNDANCE   1103 SUNDANCE FALLS   SAN ANTONIO   TX  
78245
310
  11498   KB HOME   KB   SUNDANCE   1107 SUNDANCE FALLS   SAN ANTONIO   TX  
78245
311
  11499   KB HOME   KB   SUNDANCE   1111 SUNDANCE FALLS   SAN ANTONIO   TX  
78245
312
  11500   KB HOME   KB   QUARRY   19218 BARTLETT BAY   SAN ANTONIO   TX   78258
313
  11501   KB HOME   KB   QUARRY   19222 BARTLETT BAY   SAN ANTONIO   TX   78258
314
  11531   KB HOME   KB   JUNIPER   18500 N. DAVIS DR.   MARICOPA   AZ   85239
315
  11532   KB HOME   KB   JUNIPER   18512 N. DAVIS DR.   MARICOPA   AZ   85239
316
  11533   KB HOME   KB   JUNIPER   18524 N. DAVIS DR.   MARICOPA   AZ   85239
317
  11534   KB HOME   KB   JUNIPER   18534 N. DAVIS DR.   MARICOPA   AZ   85239
318
  11535   KB HOME   KB   SAGE   18531 N. DAVIS DR.   MARICOPA   AZ   85239
319
  11536   KB HOME   KB   SAGE   18521 N. DAVIS DR.   MARICOPA   AZ   85239
320
  11537   KB HOME   KB   SAGE   18509 N. DAVIS DR.   MARICOPA   AZ   85239
321
  11538   KB HOME   KB   SAGE   18497 N. DAVIS DR.   MARICOPA   AZ   85239
322
  11539   KB HOME   KB   Smith Farms   40291 W. LOCOCO STREET   MARICOPA   AZ  
85239
323
  11540   KB HOME   KB   Smith Farms   40271 W. LOCOCO STREET   MARICOPA   AZ  
85239
324
  11582   KB HOME   KB   Smith Farms   40241 W. LOCOCO STREET   MARICOPA   AZ  
85239
325
  11624   KB HOME   KB   SUGARLAND   1529 CANDY LANE   EDINBURG   TX   78539
326
  11625   KB HOME   KB   MEADOW RIDGE   4609 N. 47TH STREET   MCALLEN   TX  
78504
327
  11626   KB HOME   KB   MEADOW RIDGE   4605 N. 47TH STREET   MCALLEN   TX  
78504
328
  11628   KB HOME   KB   WESTGATE   18022 REXINE LANE   HOUSTON   TX   77433
329
  11629   KB HOME   KB   WESTGATE   18018 REXINE LANE   HOUSTON   TX   77433
330
  11630   KB HOME   KB   WESTGATE   18014 REXINE LANE   HOUSTON   TX   77433
331
  11631   KB HOME   KB   WESTGATE   18214 WESTRIDGE BEND LANE   HOUSTON   TX  
77433
332
  11632   KB HOME   KB   LAKEWOOD PLACE   16028 SWEETWATER FIELDS   TOMBALL   TX
  77377
333
  11633   KB HOME   KB   LAKEWOOD PLACE   16030 SWEETWATER FIELDS   TOMBALL   TX
  77377
334
  11634   KB HOME   KB   LAKEWOOD PLACE   16032 SWEETWATER FIELDS   TOMBALL   TX
  77377
335
  11635   KB HOME   KB   LAKEWOOD PLACE   16034 SWEETWATER FIELDS   TOMBALL   TX
  77377
336
  11636   KB HOME   KB   WILLOW SPRINGS   11715 NEWELL ELM STREET   HOUSTON   TX
  77073
337
  11638   KB HOME   KB   WILLOW SPRINGS   11702 NEWELL ELM STREET   HOUSTON   TX
  77038
338
  11668   KB HOME   KB   MOSSDALE LANDING-WOODHAVEN   17219 WOOD CREEK LANE  
LATHROP   CA   95330
339
  11669   KB HOME   KB   MOSSDALE LANDING-WOODHAVEN   17243 WOOD CREEK LANE  
LATHROP   CA   95330
340
  11670   KB HOME   KB   MOSSDALE LANDING-WOODHAVEN   17242 WOOD CREEK LANE  
LATHROP   CA   95330
341
  11671   KB HOME   KB   MOSSDALE LANDING-WOODHAVEN   17220 WOOD CREEK LANE  
LATHROP   CA   95330
342
  11672   KB HOME   KB   RIVERBEND   2822 TWIN BRIDGES LANE   STOCKTON   CA  
95212
343
  11673   KB HOME   KB   RIVERBEND   2830 TWIN BRIDGES LANE   STOCKTON   CA  
95212
344
  11674   KB HOME   KB   RIVERBEND   2838 TWIN BRIDGES LANE   STOCKTON   CA  
95212
345
  11675   KB HOME   KB   RIVERBEND   2846 TWIN BRIDGES LANE   STOCKTON   CA  
95212
346
  11676   KB HOME   KB   RIVERBEND   2854 TWIN BRIDGES LANE   STOCKTON   CA  
95212
347
  11677   KB HOME   KB   RIVERBEND   2847 TWIN BRIDGES LANE   STOCKTON   CA  
95212
348
  11681   KB HOME   KB   ORCHARD POINT   843 Kiwi Street   MADERA   CA   93638
349
  11682   KB HOME   KB   ORCHARD POINT   853 Kiwi Street   MADERA   CA   93638
350
  11810   KB HOME   KB   EAGLE BLUFF   1302 SONG SPARROW WAY   HANAHAN   SC  
29445
351
  11842   KB HOME   KB   HERFF RANCH   125 CLEAR WATER   BOERNE   TX   78006
352
  11843   KB HOME   KB   HERFF RANCH   121 CLEAR WATER   BOERNE   TX   78006





--------------------------------------------------------------------------------



 



                                  Count   FILE #   BUILDER   AGREEMENT  
COMMUNITY NAME   STREET ADDRESS   CITY   STATE   ZIP
353
  11844   KB HOME   KB   HERFF RANCH   113 CLEAR WATER   BOERNE   TX   78006
354
  11845   KB HOME   KB   HERFF RANCH   109 CLEAR WATER   BOERNE   TX   78006
355
  11846   KB HOME   KB   HERFF RANCH   101 CLEAR WATER   BOERNE   TX   78006
356
  11847   KB HOME   KB   HERFF RANCH   105 CLEAR WATER   BOERNE   TX   78006
357
  11848   KB HOME   KB   HERFF RANCH   117 CLEAR WATER   BOERNE   TX   78006
358
  11860   KB HOME   KB   MARIPOSA PLACE   10078 CHASEWOOD AVENUE   LAS VEGAS  
NV   89148
359
  11861   KB HOME   KB   MARIPOSA PLACE   10070 CHASEWOOD AVENUE   LAS VEGAS  
NV   89148
360
  11862   KB HOME   KB   MARIPOSA PLACE   10062 CHASEWOOD AVENUE   LAS VEGAS  
NV   89148
361
  11863   KB HOME   KB   STERLING RIDGE   9992 PIMERA ALTA STREET   LAS VEGAS  
NV   89178
362
  11864   KB HOME   KB   STERLING RIDGE   9986 PIMERA ALTA STREET   LAS VEGAS  
NV   89178
363
  11865   KB HOME   KB   STERLING RIDGE   9980 PIMERA ALTA STREET   LAS VEGAS  
NV   89178
364
  11866   KB HOME   KB   STERLING RIDGE   9974 PIMERA ALTA STREET   LAS VEGAS  
NV   89178
365
  11867   KB HOME   KB   SUNSET RIDGE   10076 GLEN AIRE AVENUE   LAS VEGAS   NV
  89148
366
  11868   KB HOME   KB   SUNSET RIDGE   10068 GLEN AIRE AVENUE   LAS VEGAS   NV
  89148
367
  11869   KB HOME   KB   SUNSET RIDGE   10060 GLEN AIRE AVENUE   LAS VEGAS   NV
  89148
368
  11870   KB HOME   KB   SUNSET RIDGE   10052 GLEN AIRE AVENUE   LAS VEGAS   NV
  89148
369
  11874   KB HOME   KB   SIERRA RANCH   137 ICY RIVER AVENUE   NORTH LAS VEGAS  
NV   89031
370
  11875   KB HOME   KB   SIERRA RANCH   141 ICY RIVER AVENUE   NORTH LAS VEGAS  
NV   89031
371
  11884   KB HOME   KB   MISSION CREEK   11155 DALLAS PLACE   LOMA LINDA   CA  
92354
372
  11885   KB HOME   KB   MISSION CREEK   11149 DALLAS PLACE   LOMA LINDA   CA  
92354
373
  11886   KB HOME   KB   MISSION CREEK   11143 DALLAS PLACE   LOMA LINDA   CA  
92354
374
  11887   KB HOME   KB   MISSION CREEK   11146 DALLAS PLACE   LOMA LINDA   CA  
92354
375
  11888   KB HOME   KB   MISSION CREEK   11152 DALLAS PLACE   LOMA LINDA   CA  
92354
376
  11889   KB HOME   KB   MISSION CREEK   11158 DALLAS PLACE   LOMA LINDA   CA  
92354
377
  11904   KB HOME   KB   FAIRFIELD   32645 SAN JOSE   LAKE ELSINORE   CA   92530
378
  11905   KB HOME   KB   FAIRFIELD   32635 SAN JOSE   LAKE ELSINORE   CA   92530
379
  11906   KB HOME   KB   FAIRFIELD   32625 SAN JOSE   LAKE ELSINORE   CA   92530
380
  11907   KB HOME   KB   MADISON   32620 SAN JOSE   LAKE ELSINORE   CA   92530
381
  11908   KB HOME   KB   MADISON   32630 SAN JOSE   LAKE ELSINORE   CA   92530
382
  11919   KB HOME   KB   MONTECITO   9314 ASPEN SHADOW STREET   LAS VEGAS   NV  
89178
383
  11967   KB HOME   KB   BELLA FLORA   284 MALCOLM DRIVE   RICHMOND   CA   94801
384
  11968   KB HOME   KB   BELLA FLORA   278 MALCOLM DRIVE   RICHMOND   CA   94801
385
  11969   KB HOME   KB   BELLA FLORA   272 MALCOLM DRIVE   RICHMOND   CA   94801
386
  11972   KB HOME   KB   PACIFIC TERRACE   35041 11TH STREET   UNION CITY   CA  
94587
387
  11973   KB HOME   KB   PACIFIC TERRACE   35045 11TH STREET   UNION CITY   CA  
94587
388
  11974   KB HOME   KB   PACIFIC TERRACE   35049 11TH STREET   UNION CITY   CA  
94587
389
  11975   KB HOME   KB   PACIFIC TERRACE   35053 11TH STREET   UNION CITY   CA  
94587
390
  11976   KB HOME   KB   PACIFIC TERRACE   35057 11TH STREET   UNION CITY   CA  
94587
391
  12049   KB HOME   KB   LAGO VISTA   8907 REDBIRD SUN   SAN ANTONIO   TX  
78224
392
  12050   KB HOME   KB   LAGO VISTA   8911 REDBIRD SUN   SAN ANTONIO   TX  
78224
393
  12082   KB HOME   KB   CASTLEWOOD   13694 E. WEAVER PLACE   CENTENNIAL   CO  
80111
394
  12083   KB HOME   KB   CASTLEWOOD   13696 E. WEAVER PLACE   CENTENNIAL   CO  
80111
395
  12088   KB HOME   KB   WESTPORT @ TWIN LAKES   2017 RAPID FALLS ROAD  
MORRISVILLE   NC   27560
396
  12089   KB HOME   KB   WESTPORT @ TWIN LAKES   2019 RAPID FALLS ROAD  
MORRISVILLE   NC   27560
397
  12090   KB HOME   KB   WESTPORT @ TWIN LAKES   2021 RAPID FALLS ROAD  
MORRISVILLE   NC   27560
398
  12091   KB HOME   KB   WESTPORT @ TWIN LAKES   2023 RAPID FALLS ROAD  
MORRISVILLE   NC   27560
399
  12219   KB HOME   KB   LEISURE LAKES   1990 LEISURE LANE   LEAGUE CITY   TX  
77573
400
  12220   KB HOME   KB   LEISURE LAKES   1992 LEISURE LANE   LEAGUE CITY   TX  
77573
401
  12221   KB HOME   KB   MCKINNEY HEIGHTS   8709 ALUM ROCK   AUSTIN   TX   78747
402
  12222   KB HOME   KB   MCKINNEY HEIGHTS   8705 ALUM ROCK DRIVE   AUSTIN   TX  
78747
403
  12223   KB HOME   KB   MCKINNEY HEIGHTS   8701 ALUM ROCK DRIVE   AUSTIN   TX  
78747
404
  12224   KB HOME   KB   UNIVERSITY PARK   1921 ASHBERRY DRIVE   GEORGETOWN   TX
  78626
405
  12225   KB HOME   KB   UNIVERSITY PARK   1917 ASHBERRY DRIVE   GEORGETOWN   TX
  78626
406
  12226   KB HOME   KB   UNIVERSITY PARK   1909 ASHBERRY DRIVE   GEORGETOWN   TX
  78626
407
  12227   KB HOME   KB   UNIVERSITY PARK   1905 ASHBERRY DRIVE   GEORGETOWN   TX
  78626
408
  12228   KB HOME   KB   WATERLEAF   575 GINA DRIVE   KYLE   TX   78640
409
  12229   KB HOME   KB   WATERLEAF   565 GINA DRIVE   KYLE   TX   78640
410
  12230   KB HOME   KB   WATERLEAF   601 GINA DRIVE   KYLE   TX   78640
411
  12231   KB HOME   KB   WATERLEAF   611 GINA DRIVE   KYLE   TX   78640
412
  12232   KB HOME   KB   WATERLEAF   591 GINA DRIVE   KYLE   TX   78640
413
  12233   KB HOME   KB   SPRING TRAILS   18421 STAR GAZER WAY   PFLUGERVILLE  
TX   78660
414
  12234   KB HOME   KB   SPRING TRAILS   18425 STAR GAZER WAY   PFLUGERVILLE  
TX   78660
415
  12250   KB HOME   KB   TYLER`S RIDGE   11307 60TH PLACE   KENOSHA   WI   53142
416
  12271   KB HOME   KB   RANCHO VALENCIA   4818 E. CHICKWEED DRIVE   TUCSON   AZ
  85706
417
  12272   KB HOME   KB   RANCHO VALENCIA   4824 E. CHICKWEED DRIVE   TUCSON   AZ
  85706
418
  12273   KB HOME   KB   RANCHO VALENCIA   4830 E. CHICKWEED DRIVE   TUCSON   AZ
  85706
419
  12289   KB HOME   KB   MONTEVINA   3634 FREESIA STREET   PERRIS   CA   92571
420
  12290   KB HOME   KB   MONTEVINA   3628 FREESIA STREET   PERRIS   CA   92571
421
  12291   KB HOME   KB   MONTEVINA   3622 FREESIA STREET   PERRIS   CA   92571
422
  12292   KB HOME   KB   MONTEVINA   3616 FREESIA STREET   PERRIS   CA   92571
423
  12343   KB HOME   KB   WALNUT GROVE   9158 104TH CIRCLE   WESTMINSTER   CO  
80021
424
  12344   KB HOME   KB   WALNUT GROVE   9164 104TH CIRCLE   WESTMINSTER   CO  
80021





--------------------------------------------------------------------------------



 



                                  Count   FILE #   BUILDER   AGREEMENT  
COMMUNITY NAME   STREET ADDRESS   CITY   STATE   ZIP
425
  12345   KB HOME   KB   CANYON VIEW   601 JOSEPH CIRCLE   GOLDEN   CO   80022
426
  12346   KB HOME   KB   CANYON VIEW   781 JOSEPH CIRCLE   GOLDEN   CO   80022
427
  12349   KB HOME   KB   BLUFFS AT SPRING CREEK   2143 BABBLING STREAM HEIGHTS  
COLORADO SPRINGS   CO   80910
428
  12350   KB HOME   KB   BLUFFS AT SPRING CREEK   2149 BABBLING STREAM HEIGHTS  
COLORADO SPRINGS   CO   80910
429
  12383   KB HOME   KB   CASCADES PATIOS   5805 STONE MOUNTAIN ROAD   COLONY  
TX   75056
430
  12384   KB HOME   KB   CASCADES PATIOS   5809 STONE MOUNTAIN ROAD   COLONY  
TX   75056
431
  12477   KB HOME   KB   G CURTI RANCH   465 MANCIANO WAY   RENO   NV   89521
432
  12478   KB HOME   KB   G CURTI RANCH   455 MANCIANO WAY   RENO   NV   89521
433
  12479   KB HOME   KB   G CURTI RANCH   445 MANCIANO WAY   RENO   NV   89521
434
  12480   KB HOME   KB   G CURTI RANCH   435 MANCIANO WAY   RENO   NV   89521
435
  12481   KB HOME   KB   G CURTI RANCH   425 MANCIANO WAY   RENO   NV   89521
436
  12585   KB HOME   KB   TUSCANY VILLAGE   328 WEST PISA PLACE   Saint Augustine
  FL   32084
437
  12624   KB HOME   KB   SETTLERS POINT   305 PLYMOUTH PASS   LEXINGTON   SC  
29072
438
  12625   KB HOME   KB   SETTLERS POINT   301 PLYMOUTH PASS   LEXINGTON   SC  
29072
439
  12631   KB HOME   KB   CASCADES   6310 CEDAR FALLS DRIVE   COLONY   TX   75056
440
  12632   KB HOME   KB   CASCADES   6318 CEDAR FALLS DRIVE   COLONY   TX   75056
441
  12634   KB HOME   KB   CASCADES   6314 CEDAR FALLS DRIVE   COLONY   TX   75056
442
  12635   KB HOME   KB   CASCADES   6302 CEDAR FALLS DRIVE   COLONY   TX   75056
443
  12636   KB HOME   KB   CASCADES   6322 CEDAR FALLS DRIVE   COLONY   TX   75056
444
  12676   KB HOME   KB   LOCH LEVEN   1852 STRATHMORE CIRCLE   MT. DORA   FL  
32726
445
  12677   KB HOME   KB   LOCH LEVEN   1848 STRATHMORE CIRCLE   MT. DORA   FL  
32726
446
  12759   KB HOME   KB   PROSPERITY RIDGE   10027 ROCKY FORD CLUB ROAD  
CHARLOTTE   NC   28269
447
  12760   KB HOME   KB   PROSPERITY RIDGE   10023 ROCKY FORD CLUB ROAD  
CHARLOTTE   NC   28269
448
  12761   KB HOME   KB   PROSPERITY RIDGE   10019 ROCKY FORD CLUB ROAD  
CHARLOTTE   NC   28269
449
  12763   KB HOME   KB   WATERLYNN TOWNHOMES   225-D EAST WATERLYNN ROAD  
MOORESVILLE   NC   28117
450
  12764   KB HOME   KB   WATERLYNN TOWNHOMES   225-E EAST WATERLYNN ROAD  
MOORESVILLE   NC   28117
451
  12773   KB HOME   KB   BONITA RIDGE   16489 GALA AVENUE   FONTANA   CA   92337
452
  12774   KB HOME   KB   BONITA RIDGE   16483 GALA AVENUE   FONTANA   CA   92337
453
  12775   KB HOME   KB   BONITA RIDGE   16475 GALA AVENUE   FONTANA   CA   92337
454
  12776   KB HOME   KB   STERLING HEIGHTS   5660 STONEVIEW PLACE   RANCHO
CUCAMONGA   CA   91730
455
  12777   KB HOME   KB   STERLING HEIGHTS   5673 STONEVIEW PLACE   RANCHO
CUCAMONGA   CA   91730
456
  12778   KB HOME   KB   STERLING HEIGHTS   5663 STONEVIEW PLACE   RANCHO
CUCAMONGA   CA   91730
457
  12788   KB HOME   KB   TWIN LAKES   103 BRIGHT SAND COURT   CARY   NC   27519
458
  12789   KB HOME   KB   TWIN LAKES   402 TRANQUIL SOUND DRIVE   CARY   NC  
27560
459
  12817   KB HOME   KB   WOODBRIDGE   2905 BENT BOW LANE   MIDDLEBURG   FL  
32068
460
  12818   KB HOME   KB   WOODBRIDGE   2901 BENT BOW LANE   MIDDLEBURG   FL  
32068
461
  12833   KB HOME   KB   FOXBANK   204 WOODBROOK WAY   MONCKS CORNER   SC  
29461
462
  12834   KB HOME   KB   FOXBANK   202 WOODBROOK WAY   MONCKS CORNER   SC  
29461
463
  12835   KB HOME   KB   FOXBANK   400 GLENMORE DRIVE   MONCKS CORNER   SC  
29461
464
  12836   KB HOME   KB   FOXBANK   402 GLENMORE DRIVE   MONCKS CORNER   SC  
29461
465
  12918   KB HOME   KB   CIELO @ TERRA SERENA   198 ALVAREZ COMMON   MILPITAS  
CA   95035
466
  12919   KB HOME   KB   CIELO @ TERRA SERENA   190 ALVAREZ COMMON   MILPITAS  
CA   95035
467
  12920   KB HOME   KB   CIELO @ TERRA SERENA   182 ALVAREZ COMMON   MILPITAS  
CA   95035
468
  12921   KB HOME   KB   CIELO @ TERRA SERENA   174 ALVAREZ COMMON   MILPITAS  
CA   95035
469
  12922   KB HOME   KB   CIELO @ TERRA SERENA   166 ALVAREZ COMMON   MILPITAS  
CA   95035
470
  12923   KB HOME   KB   VIENTO @ TERRA SERENA   230 ALVAREZ COMMON   MILPITAS  
CA   95035
471
  12924   KB HOME   KB   VIENTO @ TERRA SERENA   222 ALVAREZ COMMON   MILPITAS  
CA   95035
472
  12925   KB HOME   KB   VIENTO @ TERRA SERENA   214 ALVAREZ COMMON   MILPITAS  
CA   95035
473
  12938   KB HOME   KB   CLIFFS EDGE   10740 BEACH HOUSE AVENUE   LAS VEGAS   NV
  89166
474
  12939   KB HOME   KB   CLIFFS EDGE   10744 BEACH HOUSE AVENUE   LAS VEGAS   NV
  89166
475
  12940   KB HOME   KB   CLIFFS EDGE   10748 BEACH HOUSE AVENUE   LAS VEGAS   NV
  89166
476
  13384   KB HOME   KB   MANCHESTER PARK   7510 PINE HARBOR STREET   LAS VEGAS  
NV   89166
477
  13385   KB HOME   KB   MANCHESTER PARK   7514 PINE HARBOR STREET   LAS VEGAS  
NV   89166
478
  13386   KB HOME   KB   MANCHESTER PARK   7516 CLIFTON GARDENS STREET   LAS
VEGAS   NV   89166
479
  13387   KB HOME   KB   MANCHESTER PARK   7512 CLIFTON GARDENS STREET   LAS
VEGAS   NV   89166
480
  13537   KB HOME   KB   MESA CREEK   10131 ANCIENT ANCHOR   SAN ANTONIO   TX  
78245
481
  13538   KB HOME   KB   MESA CREEK   10135 ANCIENT ANCHOR   SAN ANTONIO   TX  
78245
482
  13539   KB HOME   KB   MESA CREEK   10143 ANCIENT ANCHOR   SAN ANTONIO   TX  
78245
483
  13540   KB HOME   KB   MESA CREEK   10147 ANCIENT ANCHOR   SAN ANTONIO   TX  
78245
484
  13541   KB HOME   KB   SADDLE MOUNTAIN   1415 SADDLE BLANKET   SAN ANTONIO  
TX   78258
485
  13542   KB HOME   KB   SADDLE MOUNTAIN   1411 SADDLE BLANKET   SAN ANTONIO  
TX   78258
486
  13576   KB HOME   KB   BLACKSTONE   4908 STONE ACRES CIRCLE   ST. CLOUD   FL  
34771
487
  13577   KB HOME   KB   BLACKSTONE   4906 STONE ACRES CIRCLE   ST. CLOUD   FL  
34771
488
  13578   KB HOME   KB   THE PRESERVE AT EAGLE LAKE   221 PERCHING POST COVE  
SANFORD   FL   32773
489
  13579   KB HOME   KB   THE PRESERVE AT EAGLE LAKE   225 PERCHING POST COVE  
SANFORD   FL   32773
490
  13580   KB HOME   KB   THE PRESERVE AT EAGLE LAKE   229 PERCHING POST COVE  
SANFORD   FL   32773
491
  13581   KB HOME   KB   THE PRESERVE AT EAGLE LAKE   233 PERCHING POST COVE  
SANFORD   FL   32773





--------------------------------------------------------------------------------



 



SCHEDULE 2
CMH MODELS

6



--------------------------------------------------------------------------------



 



Schedule 2 to Limited Assignment and Assumption Agreement (Pool 1)
CMH Models

                              COUNT   FILE #   BUILDER   AGREEMENT   STREET
ADDRESS   CITY   STATE   ZIP
1
  5666   KB Home   KB   5509 TESSA COVE   Austin   TX   78617
2
  6133   KB Home   KB   21527 DALTON SPRINGS LANE   Katy   TX   77449
3
  6502   KB Home   KB   21214 LINDEN HILLS   Humble   TX   77338
4
  6503   KB Home   KB   21218 LINDEN HILLS   Humble   TX   77338
5
  6504   KB Home   KB   21202 LINDEN HILLS   Humble   TX   77338
6
  6505   KB Home   KB   21206 LINDEN HILLS   Humble   TX   77338
7
  6506   KB Home   KB   2610 MIDNIGHT STAR CIRCLE   Friendswood   TX   77546
8
  6518   KB Home   KB   18110 SHADY CYPRESS LANE   Cypress   TX   77429
9
  6519   KB Home   KB   18114 SHADY CYPRESS LANE   Cypress   TX   77429
10
  6520   KB Home   KB   18118 SHADY CYPRESS LANE   Cypress   TX   77429
11
  6649   KB Home   KB   10654 BUTTE DRIVE   Longmont   CO   80504
12
  6904   KB Home   KB   61 JAN LANE   Georgetown   TX   78626
13
  6909   KB Home   KB   111 CERMENO COVE   Kyle   TX   78640
14
  6912   KB Home   KB   110 CERMENO COVE   Kyle   TX   78640
15
  7518   KB Home   KB   5323 MAVERICK DR.   Grand Prairie   TX   75052
16
  7520   KB Home   KB   5319 MAVERICK DR.   Grand Prairie   TX   75052
17
  7564   KB Home   KB   6003 Wildsage Court   Spring   TX   77379
18
  8141   KB Home   KB   5430 SABLE BAY POINTE   Union City   GA   30291
19
  8202   KB Home   KB   15706 KING CYPRESS   Cypress   TX   77429
20
  8203   KB Home   KB   12214 WINDSOR BAY CT   Tomball   TX   77375
21
  8204   KB Home   KB   12218 WINDSOR BAY CT   Tomball   TX   77375
22
  8206   KB Home   KB   12227 WINDSOR BAY CT   Tomball   TX   77375
23
  8208   KB Home   KB   12231 WINDSOR BAY CT   Tomball   TX   77375
24
  8584   KB Home   KB   404 RAMBLE WAY   Acworth   GA   30102
25
  8814   KB Home   KB   6243 TRINITY CREEK DR.   Dallas   TX   75217
26
  8816   KB Home   KB   18341 PINE NUT COURT   LeHigh Acres   FL   33936
27
  8820   KB Home   KB   965 CHIQUITA BOULEVARD. UNIT 63   Cape Coral   FL  
33914
28
  8822   KB Home   KB   13225 RAGGED SPUR COURT   Fort Worth   TX   76119
29
  8823   KB Home   KB   13229 RAGGED SPUR COURT   Fort Worth   TX   76119
30
  8842   KB Home   KB   8119 LIBERTY POINT LANE   Humble   TX   77338
31
  8843   KB Home   KB   8123 LIBERTY POINT LANE   Humble   TX   77338
32
  8868   KB Home   KB   7 BROOKVIEW DRIVE   Newnan   GA   30263
33
  8869   KB Home   KB   3 BROOKVIEW DRIVE   Newnan   GA   30263
34
  8983   KB Home   KB   1124 GARLAND WAY   Corona   CA   92879
35
  9046   KB Home   KB   599 WEALDSTON COURT   Las Vegas   NV   89148
36
  9295   KB Home   KB   109 SASSAFRAS SPRINGS DRIVE   Columbia   SC   29229
37
  9304   KB Home   KB   2978 FARMSTEAD COURT   Grayson   GA   30017
38
  9408   KB Home   KB   37507 PIPPIN LANE   Palmdale   CA   93551
39
  9409   KB Home   KB   37501 PIPPIN LANE   Palmdale   CA   93551
40
  9410   KB Home   KB   37469 PIPPIN LANE   Palmdale   CA   93551
41
  9514   KB Home   KB   690 CASCADING CREEK LANE   Winter Garden   FL   34787
42
  9515   KB Home   KB   684 CASCADING CREEK LANE   Winter Garden   FL   34787
43
  9533   KB Home   KB   20722 SPRING LIGHT LANE   Spring   TX   77379
44
  9534   KB Home   KB   20718 SPRING LIGHT LANE   Spring   TX   77379
45
  9539   KB Home   KB   22807 TWISTING PINE DRIVE   Spring   TX   77373
46
  9540   KB Home   KB   4103 FAIRHOPE OAK ST.   Pasadena   TX   77503
47
  9541   KB Home   KB   4107 FAIRHOPE OAK ST.   Pasadena   TX   77503
48
  9542   KB Home   KB   29530 LEGENDS GREEN DRIVE   Houston   TX   77386
49
  9543   KB Home   KB   29534 LEGENDS GREEN DRIVE   Houston   TX   77386
50
  9578   KB Home   KB   12019 FERN BLOSSOM DRIVE   Gibsonton   FL   33534
51
  9582   KB Home   KB   33062 CANOPY LANE   Lake Elsinore   CA   92532
52
  9595   KB Home   KB   1776 BARNEY AVENUE   Olivehurst   CA   95961
53
  9609   KB Home   KB   6488 WATERFORD STREET   Atlanta   GA   30331
54
  9610   KB Home   KB   2813 BROOKFORD LN.   Atlanta   GA   30331
55
  9611   KB Home   KB   2809 BROOKFORD LANE   Atlanta   GA   30331





--------------------------------------------------------------------------------



 



Schedule 2 to Limited Assignment and Assumption Agreement (Pool 1)
CMH Models

                              COUNT   FILE #   BUILDER   AGREEMENT   STREET
ADDRESS   CITY   STATE   ZIP
56
  9643   KB Home   KB   1135 HIGHBURY GROVE STREET   Henderson   NV   89015
57
  9699   KB Home   KB   20726 SPRING LIGHT LANE   Spring   TX   77379
58
  9806   KB Home   KB   4111 AUTUMN VIEW   Houston   TX   77048
59
  9807   KB Home   KB   4110 AUTUMN VIEW   Houston   TX   77048
60
  9808   KB Home   KB   4106 AUTUMN VIEW   Houston   TX   77048
61
  9809   KB Home   KB   19806 BREEZY COVE COURT   Tomball   TX   77375
62
  9810   KB Home   KB   19802 BREEZY COVE COURT   Tomball   TX   77375
63
  9838   KB Home   KB   7342 PARKS TRAIL   Fairburn   GA   30213
64
  9857   KB Home   KB   37313 VERBENA COURT   Palmdale   CA   93551
65
  9858   KB Home   KB   37319 VERBENA COURT   Palmdale   CA   93551
66
  9859   KB Home   KB   37325 VERBENA COURT   Palmdale   CA   93551
67
  9860   KB Home   KB   37338 PAINTBRUSH DRIVE   Palmdale   CA   93551
68
  9861   KB Home   KB   37340 PAINTBRUSH DRIVE   Palmdale   CA   93551
69
  9862   KB Home   KB   37344 PAINTBRUSH DRIVE   Palmdale   CA   93551
70
  9863   KB Home   KB   17742 GOLDEN SPIKE TRAIL   Lathrop   CA   95212
71
  9864   KB Home   KB   17764 GOLDEN SPIKE TRAIL   Lathrop   CA   95212
72
  9865   KB Home   KB   17788 GOLDEN SPIKE TRAIL   Lathrop   CA   95212
73
  9896   KB Home   KB   874 MANUEL ORTIZ AVENUE   El Centro   CA   92243
74
  9898   KB Home   KB   82-047 HIGHLAND DRIVE   Indio   CA   92203
75
  9900   KB Home   KB   82-075 HIGHLAND DRIVE   Indio   CA   92203
76
  9901   KB Home   KB   82-089 HIGHLAND DRIVE   Indio   CA   92203
77
  9934   KB Home   KB   36360 BASTIANO LANE   Winchester   CA   92596
78
  9938   KB Home   KB   4518 LUIGL COURT   Riverside   CA   92501
79
  9940   KB Home   KB   4506 LUIGL COURT   Riverside   CA   92501
80
  9961   KB Home   KB   3541 EMMA COURT   Yuba   CA   95993
81
  9962   KB Home   KB   3531 EMMA COURT   Yuba   CA   95993
82
  9965   KB Home   KB   380 CRESCENT MOON DRIVE   Lathrop   CA   95330
83
  9966   KB Home   KB   376 CRESCENT MOON DRIVE   Lathrop   CA   95330
84
  9967   KB Home   KB   364 CRESCENT MOON DRIVE   Lathrop   CA   95330
85
  10267   KB Home   KB   1556 EDMON WAY   RIVERSIDE   CA   92501
86
  10268   KB Home   KB   1536 EDMON WAY   RIVERSIDE   CA   92501
87
  10340   KB Home   KB   2305 S. CREEKSIDE DRIVE   LOS BANOS   CA   93635
88
  10341   KB Home   KB   2309 S. CREEKSIDE DRIVE   LOS BANOS   CA   93635
89
  10477   KB Home   KB   5416 W. PERALTA WAY   FRESNO   CA   93722
90
  10478   KB Home   KB   5408 W. PERALTA WAY   FRESNO   CA   93722
91
  10479   KB Home   KB   5394 W. PERALTA WAY   FRESNO   CA   93722
92
  10487   KB Home   KB   40 GULL VIEW COURT   OAKLEY   CA   94561
93
  10569   KB Home   KB   9384 AEGEAN CIRCLE   LEHIGH ACRES   FL   33936
94
  10570   KB Home   KB   9386 AEGEAN CIRCLE   LEHIGH ACRES   FL   33936
95
  10571   KB Home   KB   8994 AEGEAN CIRCLE   LEHIGH ACRES   FL   33936
96
  10572   KB Home   KB   8996 AEGEAN CIRCLE   LEHIGH ACRES   FL   33936
97
  10573   KB Home   KB   11703 MADISON OAK STREET   HOUSTON   TX   77038
98
  10575   KB Home   KB   11707 MADISON OAK STREET   HOUSTON   TX   77038
99
  10583   KB Home   KB   4307 BRAZOS BEND DRIVE   PEARLAND   TX   76248
100
  10584   KB Home   KB   4309 BRAZOS BEND DRIVE   PEARLAND   TX   76248
101
  10590   KB Home   KB   13106 STRATFORD SKIES LN   HOUSTON   TX   77072
102
  10591   KB Home   KB   13110 STRATFORD SKIES LN   HOUSTON   TX   77072
103
  10592   KB Home   KB   13114 STRATFORD SKIES LN   HOUSTON   TX   77072
104
  10597   KB Home   KB   9515 LOWER RIDGE WAY   HOUSTON   TX   77075
105
  10603   KB Home   KB   13009 AUBURN COVE LANE   ORLANDO   FL   32828
106
  10604   KB Home   KB   13013 AUBURN COVE LANE   ORLANDO   FL   32828
107
  10610   KB Home   KB   3519 PINTAIL LANE   ST. CLOUD   FL   34772
108
  10617   KB Home   KB   2504 AVENTURINE STREET   KISSIMMEE   FL   34744
109
  10622   KB Home   KB   2662 ANDROS LANE   KISSIMMEE   FL   34747
110
  10627   KB Home   KB   5213 PARADISE CAY CIRCLE   KISSIMMEE   FL   34746





--------------------------------------------------------------------------------



 



Schedule 2 to Limited Assignment and Assumption Agreement (Pool 1)
CMH Models

                              COUNT   FILE #   BUILDER   AGREEMENT   STREET
ADDRESS   CITY   STATE   ZIP
111
  10631   KB Home   KB   125 Verdi Street   DAVENPORT   FL   33837
112
  10641   KB Home   KB   6387 S. POTOMAC STREET   CENTENNIAL   CO   80111
113
  10642   KB Home   KB   6391 S. POTOMAC STREET   CENTENNIAL   CO   80111
114
  10655   KB Home   KB   53-943 AMETHYST COURT   COACHELLA   CA   92236
115
  10657   KB Home   KB   53-913 AMETHYST COURT   COACHELLA   CA   92236
116
  10667   KB Home   KB   13847 EARPOD DRIVE   ORLANDO   FL   32828
117
  10669   KB Home   KB   25675 N. SANDSTONE WAY   SURPRISE   AZ   85375
118
  10694   KB Home   KB   6343 W. SOPHIE LANE   LAVEEN   AZ   85339
119
  10695   KB Home   KB   6347 W. SOPHIE LANE   LAVEEN   AZ   85339
120
  10696   KB Home   KB   6351 W. SOPHIE LANE   LAVEEN   AZ   85339
121
  10697   KB Home   KB   6355 W. SOPHIE LANE   LAVEEN   AZ   85339
122
  10698   KB Home   KB   6350 W. VALENCIA DRIVE   LAVEEN   AZ   85339
123
  10709   KB Home   KB   220 BAYBERRY LAKES BOULEVARD   Daytona   FL   32114
124
  10718   KB Home   KB   14063 TOURMALINE STREET   HESPERIA   CA   92345
125
  10719   KB Home   KB   14051 TOURMALINE STREET   HESPERIA   CA   92344
126
  10720   KB Home   KB   14039 TOURMALINE STREET   HESPERIA   CA   92345
127
  10750   KB Home   KB   812 W PASEO CELESTIAL   SAHUARITA   AZ   85629
128
  10751   KB Home   KB   820 W PASEO CELESTIAL   SAHUARITA   AZ   85629
129
  10752   KB Home   KB   828 W PASEO CELESTIAL   SAHUARITA   AZ   85629
130
  10753   KB Home   KB   804 W PASEO CELESTIAL   SAHUARITA   AZ   85629
131
  10756   KB Home   KB   9120 GABLEWOOD PLACE   LAND O` LAKES   FL   34637
132
  10757   KB Home   KB   10825 LAKE ST. CHARLES BLVD   RIVERVIEW   FL   33569
133
  10758   KB Home   KB   10823 LAKE ST. CHARLES BLVD   RIVERVIEW   FL   33569
134
  10759   KB Home   KB   10821 LAKE ST. CHARLES BLVD   RIVERVIEW   FL   33569
135
  10760   KB Home   KB   10819 LAKE ST. CHARLES BLVD   RIVERVIEW   FL   33569
136
  10765   KB Home   KB   68 DARK CREEK AVENUE   LAS VEGAS   NV   89183
137
  10767   KB Home   KB   55 DARK CREEK AVENUE   LAS VEGAS   NV   89123
138
  10775   KB Home   KB   11673 PRIDE HILL STREET   LAS VEGAS   NV   89123
139
  10776   KB Home   KB   11665 PRIDE HILL STREET   LAS VEGAS   NV   89123
140
  10794   KB Home   KB   4 SNOW DOME AVENUE   NORTH LAS VEGAS   NV   89031
141
  10801   KB Home   KB   5361 CANDLESPICE WAY   LAS VEGAS   NV   89135
142
  10836   KB Home   KB   16429 ORY CIRCLE   RIVERSIDE   CA   92503
143
  10837   KB Home   KB   16447 ORY CIRCLE   RIVERSIDE   CA   92503
144
  10903   KB Home   KB   307 CHARTER OAK COURT   LEXINGTON   SC   29072
145
  10904   KB Home   KB   209 INDIGO SPRINGS DRIVE   COLUMBIA   SC   29229
146
  10927   KB Home   KB   2788 BENDER PLACE   WOODLAND   CA   95776
147
  10928   KB Home   KB   2792 BENDER PLACE   WOODLAND   CA   95776
148
  10929   KB Home   KB   2796 BENDER PLACE   WOODLAND   CA   95776
149
  10930   KB Home   KB   2800 BENDER PLACE   WOODLAND   CA   95776
150
  10931   KB Home   KB   2799 BENDER PLACE   WOODLAND   CA   95776
151
  10932   KB Home   KB   2795 BENDER PLACE   WOODLAND   CA   95776
152
  10933   KB Home   KB   2791 BENDER PLACE   WOODLAND   CA   95776
153
  10934   KB Home   KB   2787 BENDER PLACE   WOODLAND   CA   95776
154
  10935   KB Home   KB   2783 BENDER PLACE   WOODLAND   CA   95776
155
  10964   KB Home   KB   10847 DUTCH TULIP DRIVE   STOCKTON   CA   95209
156
  10965   KB Home   KB   10841 DUTCH TULIP DRIVE   STOCKTON   CA   95209
157
  10966   KB Home   KB   10835 DUTCH TULIP DRIVE   STOCKTON   CA   95209
158
  10967   KB Home   KB   5200 VIEWCREST DRIVE   BAKERSFIELD   CA   93313
159
  10969   KB Home   KB   5110 VIEWCREST DRIVE   BAKERSFIELD   CA   93313
160
  10970   KB Home   KB   5106 VIEWCREST DRIVE   BAKERSFIELD   CA   93313
161
  10974   KB Home   KB   6141 SANDWOOD WAY   PALMDALE   CA   93550
162
  10975   KB Home   KB   6147 SANDWOOD WAY   PALMDALE   CA   93550
163
  10980   KB Home   KB   6456 EXPLORER WAY   PALMDALE   CA   93550
164
  10981   KB Home   KB   6468 EXPLORER WAY   PALMDALE   CA   93550
165
  10982   KB Home   KB   6482 EXPLORER WAY   PALMDALE   CA   93550





--------------------------------------------------------------------------------



 



Schedule 2 to Limited Assignment and Assumption Agreement (Pool 1)
CMH Models

                              COUNT   FILE #   BUILDER   AGREEMENT   STREET
ADDRESS   CITY   STATE   ZIP
166
  11045   KB Home   KB   2259 S. ADRIAN AVENUE   FRESNO   CA   93727
167
  11046   KB Home   KB   2271 S. ADRIAN AVENUE   FRESNO   CA   93727
168
  11221   KB Home   KB   304 CRICHTON STREET   RUSKIN   FL   33570
169
  11237   KB Home   KB   10820 Great Carlisle Court   RIVERVIEW   FL   33578
170
  11240   KB Home   KB   10814 Great Carlisle Court   RIVERVIEW   FL   33569
171
  11244   KB Home   KB   11646 MANGO RIDGE BOULEVARD   SEFFNER   FL   33584
172
  11246   KB Home   KB   11650 MANGO RIDGE BOULEVARD   SEFFNER   FL   33584
173
  11247   KB Home   KB   7104 BRIDGEVIEW DRIVE   WESLEY CHAPEL   FL   33544
174
  11248   KB Home   KB   7110 BRIDGEVIEW DRIVE   WESLEY CHAPEL   FL   33544
175
  11249   KB Home   KB   7118 BRIDGEVIEW DRIVE   WESLEY CHAPEL   FL   33544
176
  11259   KB Home   KB   6812 WIND ROW   MCKINNY   TX   75070
177
  11355   KB Home   KB   3325 MONTESE STREET   NEW SMYRNA BEACH   FL   32168
178
  11356   KB Home   KB   3327 MONTESE STREET   NEW SMYRNA BEACH   FL   32168
179
  11451   KB Home   KB   20710 CYPRESS VALE DRIVE   HOUSTON   TX   77072
180
  11453   KB Home   KB   21134 WICKTON LANE   HUMBLE   TX   77338
181
  11454   KB Home   KB   21130 WICKTON LANE   HUMBLE   TX   77338
182
  11455   KB Home   KB   21126 WICKTON LANE   HUMBLE   TX   77338
183
  11491   KB Home   KB   6084 SILKEN SADDLE STREET   NORTH LAS VEGAS   NV  
89031
184
  11526   KB Home   KB   1703 SE SAN FILIPPO DRIVE   PALM BAY   FL   32908
185
  11528   KB Home   KB   13791 ORCHARD LEAF WAY   WINTER GARDEN   FL   34787
186
  11530   KB Home   KB   13803 ORCHARD LEAF WAY   WINTER GARDEN   FL   34787
187
  11637   KB Home   KB   11711 MADISON OAK STREET   HOUSTON   TX   77073
188
  11653   KB Home   KB   2723 NICOLSON CIRCLE   WOODLAND   CA   95776
189
  11654   KB Home   KB   2727 NICOLSON CIRCLE   WOODLAND   CA   95776
190
  11655   KB Home   KB   2731 NICOLSON CIRCLE   WOODLAND   CA   95776
191
  11657   KB Home   KB   2739 NICOLSON CIRCLE   WOODLAND   CA   95776
192
  11658   KB Home   KB   2743 NICOLSON CIRCLE   WOODLAND   CA   95776
193
  11659   KB Home   KB   2748 NICOLSON CIRCLE   WOODLAND   CA   95776
194
  11660   KB Home   KB   2744 NICOLSON CIRCLE   WOODLAND   CA   95776
195
  11661   KB Home   KB   2740 NICOLSON CIRCLE   WOODLAND   CA   95776
196
  11662   KB Home   KB   2736 NICOLSON CIRCLE   WOODLAND   CA   95776
197
  11663   KB Home   KB   2732 NICOLSON CIRCLE   WOODLAND   CA   95776
198
  11664   KB Home   KB   2728 NICOLSON CIRCLE   WOODLAND   CA   95776
199
  11665   KB Home   KB   11185 MESSINA WAY   RENO   NV   89521
200
  11666   KB Home   KB   11175 MESSINA WAY   RENO   NV   89521
201
  11667   KB Home   KB   11165 MESSINA WAY   RENO   NV   89521
202
  11678   KB Home   KB   166 Mono Lake Court   MERCED   CA   95340
203
  11679   KB Home   KB   180 Mono Lake Court   MERCED   CA   95340
204
  11680   KB Home   KB   198 Mono Lake Court   MERCED   CA   95340
205
  11683   KB Home   KB   863 Kiwi Street   MADERA   CA   93638
206
  11684   KB Home   KB   873 Kiwi Street   MADERA   CA   93638
207
  11685   KB Home   KB   883 Kiwi Street   MADERA   CA   93638
208
  11873   KB Home   KB   5912 SIERRA CLIFF STREET   NORTH LAS VEGAS   NV   89031
209
  11876   KB Home   KB   205 ICY RIVER AVENUE   NORTH LAS VEGAS   NV   89031
210
  11938   KB Home   KB   5 RIVENDALE COURT   COLUMBIA   SC   29229
211
  11963   KB Home   KB   336 COTTSWALD COURT   DANVILLE   CA   94506
212
  11964   KB Home   KB   324 COTTSWALD COURT   DANVILLE   CA   94506
213
  11965   KB Home   KB   312 COTTSWALD COURT   DANVILLE   CA   94506
214
  11966   KB Home   KB   290 MALCOLM DRIVE   RICHMOND   CA   94801
215
  11978   KB Home   KB   118 NANTERRE STREET   DANVILLE   CA   94506
216
  11989   KB Home   KB   3246 IVY ROSE WAY   STOCKTON   CA   95209
217
  11990   KB Home   KB   3238 IVY ROSE WAY   STOCKTON   CA   95209
218
  12069   KB Home   KB   1435 TAHOE STREET   BEAUMONT   CA   92223
219
  12071   KB Home   KB   1426 TAHOE STREET   BEAUMONT   CA   92223
220
  12114   KB Home   KB   5408 SANDY SHELL DRIVE   APOLLO BEACH   FL   33572





--------------------------------------------------------------------------------



 



Schedule 2 to Limited Assignment and Assumption Agreement (Pool 1)
CMH Models

                              COUNT   FILE #   BUILDER   AGREEMENT   STREET
ADDRESS   CITY   STATE   ZIP
221
  12115   KB Home   KB   5410 SANDY SHELL DRIVE   APOLLO BEACH   FL   33572
222
  12116   KB Home   KB   5412 SANDY SHELL DRIVE   APOLLO BEACH   FL   33572
223
  12117   KB Home   KB   5414 SANDY SHELL DRIVE   APOLLO BEACH   FL   33572
224
  12118   KB Home   KB   5416 SANDY SHELL DRIVE   APOLLO BEACH   FL   33572
225
  12247   KB Home   KB   9010 N 22ND LANE   MCALLEN   TX   78504
226
  12277   KB Home   KB   1123 S. PANTANO OVERLOOK DRIVE   TUCSON   AZ   85710
227
  12278   KB Home   KB   1113 S. PANTANO OVERLOOK DRIVE   TUCSON   AZ   85710
228
  12284   KB Home   KB   3092 BLUE CASCADE DRIVE   PERRIS   CA   92571
229
  12285   KB Home   KB   3086 BLUE CASCADE DRIVE   PERRIS   CA   92571
230
  12286   KB Home   KB   3080 BLUE CASCADE DRIVE   PERRIS   CA   92571
231
  12287   KB Home   KB   3074 BLUE CASCADE DRIVE   PERRIS   CA   92571
232
  12288   KB Home   KB   3068 BLUE CASCADE DRIVE   PERRIS   CA   92571
233
  12347   KB Home   KB   2131 BABBLING STREAM HEIGHTS   COLORADO SPRINGS   CO  
80910
234
  12351   KB Home   KB   2137 BABBLING STREAM HEIGHTS   COLORADO SPRINGS   CO  
80910
235
  12385   KB Home   KB   2636 CEDAR FALLS DRIVE   LITTLE ELM   TX   75068
236
  12386   KB Home   KB   2640 CEDAR FALLS DRIVE   LITTLE ELM   TX   75068
237
  12417   KB Home   KB   3455 PEGASO AVENUE   NEW SMYRNA   FL   32168
238
  12482   KB Home   KB   415 MANCIANO WAY   RENO   NV   89521
239
  12483   KB Home   KB   405 MANCIANO WAY   RENO   NV   89521
240
  12487   KB Home   KB   2509 KINSELLA WAY   ROSEVILLE   CA   95661
241
  12488   KB Home   KB   2493 KINSELLA WAY   ROSEVILLE   CA   95661
242
  12489   KB Home   KB   2477 KINSELLA WAY   ROSEVILLE   CA   95661
243
  12490   KB Home   KB   2469 KINSELLA WAY   ROSEVILLE   CA   95661
244
  12493   KB Home   KB   3510 EMMA COURT   YUBA CITY   CA   95993
245
  12494   KB Home   KB   3520 EMMA COURT   YUBA CITY   CA   95993
246
  12557   KB Home   KB   7124 BRIDGEVIEW DRIVE   WESLEY CHAPEL   FL   33544
247
  12622   KB Home   KB   7086 PAINTED BUTTE AVENUE   LAS VEGAS   NV   89178
248
  12678   KB Home   KB   1844 STRATHMORE CIRCLE   MT. DORA   FL   32726
249
  12781   KB Home   KB   7442 SPRINGBOX DRIVE   FAIRBURN   GA   30213
250
  12782   KB Home   KB   7438 SPRINGBOX DRIVE   FAIRBURN   GA   30213
251
  12783   KB Home   KB   7439 SPRINGBOX DRIVE   FAIRBURN   GA   30213
252
  12784   KB Home   KB   7447 SPRINGBOX DRIVE   FAIRBURN   GA   30213
253
  12785   KB Home   KB   7451 SPRINGBOX DRIVE   FAIRBURN   GA   30213
254
  12786   KB Home   KB   7455 SPRINGBOX DRIVE   FAIRBURN   GA   30213
255
  12787   KB Home   KB   7492 MISTYDAWN DRIVE   FAIRBURN   GA   30213
256
  12794   KB Home   KB   11772 PUMA PATH   VENICE   FL   34292
257
  12795   KB Home   KB   11768 PUMA PATH   VENICE   FL   34292
258
  12855   KB Home   KB   1621 BALINESE COURT   PALMDALE   CA   93550
259
  12856   KB Home   KB   1629 BALINESE COURT   PALMDALE   CA   93550
260
  12858   KB Home   KB   1643 BALINESE COURT   PALMDALE   CA   93550
261
  12859   KB Home   KB   43416 59TH STREET   W. LANCASTER   CA   93536
262
  12860   KB Home   KB   43422 59TH STREET   W. LANCASTER   CA   93536
263
  12861   KB Home   KB   43428 59TH STREET   W. LANCASTER   CA   93536
264
  12913   KB Home   KB   1076 E. WILLIAM STREET   SAN JOSE   CA   95116
265
  12941   KB Home   KB   84191 LA JOLLA AVENUE   COACHELLA   CA   92236
266
  12943   KB Home   KB   84213 LA JOLLA AVENUE   COACHELLA   CA   92236
267
  12945   KB Home   KB   84243 LA JOLLA AVENUE   COACHELLA   CA   92236
268
  13381   KB Home   KB   10741 BAYVIEW HOUSE AVENUE   LAS VEGAS   NV   89166
269
  13382   KB Home   KB   10737 BAYVIEW HOUSE AVENUE   LAS VEGAS   NV   89166
270
  13383   KB Home   KB   10733 BAYVIEW HOUSE AVENUE   LAS VEGAS   NV   89166
271
  13573   KB Home   KB   2800 POLSON DRIVE   KISSIMMEE   FL   34746
272
  13574   KB Home   KB   2802 POLSON DRIVE   KISSIMMEE   FL   34746
273
  13575   KB Home   KB   2804 POLSON DRIVE   KISSIMMEE   FL   34746





--------------------------------------------------------------------------------



 



SCHEDULE 3
POOL 1 MODELS

7



--------------------------------------------------------------------------------



 



Pool 1 — All Assets

                                  File Number   Allocated Firm Bid   File Number
  Allocated Firm Bid   6913     $ 131,221       12632     $ 106,972    
 
  6914     $ 118,521       12634     $ 113,927    
 
  6915     $ 97,355       12635     $ 125,370    
 
  7428     $ 185,406       12636     $ 111,795    
 
  7429     $ 161,741       12082     $ 149,227    
 
  7430     $ 123,415       12083     $ 163,817    
 
  7431     $ 94,677       12343     $ 138,898    
 
  7521     $ 121,025       12344     $ 138,898    
 
  7042     $ 143,835       12345     $ 365,468    
 
  7043     $ 141,355       12346     $ 380,294    
 
  7441     $ 109,941       11681     $ 147,206    
 
  7442     $ 128,128       11682     $ 154,067    
 
  7853     $ 157,062       12219     $ 109,465    
 
  7854     $ 162,849       12220     $ 136,994    
 
  7855     $ 185,996       11361     $ 134,520    
 
  7856     $ 177,729       11362     $ 119,569    
 
  7857     $ 197,570       11363     $ 112,803    
 
  7566     $ 132,207       10585     $ 105,163    
 
  7567     $ 112,283       10586     $ 122,231    
 
  7568     $ 99,595       10587     $ 81,270    
 
  7569     $ 117,143       10595     $ 88,157    
 
  7570     $ 133,735       10596     $ 84,779    
 
  7571     $ 149,487       11452     $ 97,756    
 
  7465     $ 113,624       11457     $ 88,662    
 
  7466     $ 89,861       10588     $ 89,035    
 
  7467     $ 102,615       11628     $ 76,479    
 
  8570     $ 103,469       11629     $ 83,449    
 
  8571     $ 138,399       11630     $ 89,762    
 
  8742     $ 108,087       11631     $ 120,690    
 
  8743     $ 133,628       11632     $ 84,932    
 
  9296     $ 175,880       11633     $ 80,175    
 
  8117     $ 122,625       11634     $ 77,588    
 
  8118     $ 127,755       11635     $ 82,243    
 
  8331     $ 197,229       11636     $ 72,375    
 
  8325     $ 136,024       11638     $ 88,016    
 
  8326     $ 143,186       11468     $ 213,220    
 
  9258     $ 133,008       11469     $ 196,661    
 
  9259     $ 148,135       11250     $ 160,106    
 
  8205     $ 118,875       12585     $ 103,247    
 
  8207     $ 127,665       12817     $ 204,829    
 
  8355     $ 107,373       12818     $ 163,351    
 
  8356     $ 121,747       12250     $ 251,210    
 
  8357     $ 112,370       10774     $ 188,119    
 
  8358     $ 92,153       10777     $ 184,439    
 
  8835     $ 104,711       10778     $ 169,757    
 
  8836     $ 107,185       10779     $ 142,377    
 
  8837     $ 76,348       10780     $ 250,285    
 
  8838     $ 97,478       10781     $ 238,986    
 
  8839     $ 133,156       10782     $ 184,439    
 
  8840     $ 103,900       10783     $ 163,215    
 
  8846     $ 178,589       10784     $ 273,068    
 
  9051     $ 129,030       10785     $ 275,081    
 





--------------------------------------------------------------------------------



 



Pool 1 — All Assets

                                  File Number   Allocated Firm Bid   File Number
  Allocated Firm Bid   9052     $ 180,281       10786     $ 303,277    
 
  9053     $ 143,377       10791     $ 261,600    
 
  9054     $ 146,738       10792     $ 288,040    
 
  9055     $ 143,504       10799     $ 196,153    
 
  9056     $ 143,504       10800     $ 182,341    
 
  9057     $ 141,181       10802     $ 268,037    
 
  8098     $ 110,288       10787     $ 192,824    
 
  8099     $ 156,168       10788     $ 180,463    
 
  8577     $ 195,063       10789     $ 176,817    
 
  8578     $ 176,574       10790     $ 167,403    
 
  8928     $ 127,697       11860     $ 271,433    
 
  8855     $ 128,831       11863     $ 125,926    
 
  8856     $ 159,855       11864     $ 158,762    
 
  9389     $ 76,939       11865     $ 137,848    
 
  9397     $ 158,311       11866     $ 122,980    
 
  8538     $ 153,052       11867     $ 150,252    
 
  8539     $ 163,179       11868     $ 163,928    
 
  9615     $ 138,787       11869     $ 168,869    
 
  9705     $ 93,674       11870     $ 173,327    
 
  9774     $ 157,594       11919     $ 193,293    
 
  9775     $ 148,942       10793     $ 156,737    
 
  9776     $ 246,504       10795     $ 171,394    
 
  9777     $ 136,664       11874     $ 141,381    
 
  9778     $ 193,893       11875     $ 137,364    
 
  9639     $ 156,016       12938     $ 182,072    
 
  9640     $ 186,166       12940     $ 240,617    
 
  9887     $ 161,330       13384     $ 238,529    
 
  9888     $ 182,121       13385     $ 276,844    
 
  9889     $ 242,011       13386     $ 222,728    
 
  9890     $ 220,215       13387     $ 156,237    
 
  10731     $ 124,278       10977     $ 168,438    
 
  9800     $ 115,917       10978     $ 171,882    
 
  9801     $ 107,897       10979     $ 172,275    
 
  10707     $ 181,180       11624     $ 166,649    
 
  10708     $ 187,858       11625     $ 127,888    
 
  9562     $ 155,106       11626     $ 134,095    
 
  9829     $ 209,464       11967     $ 242,274    
 
  9830     $ 198,270       11968     $ 246,276    
 
  9831     $ 200,376       11969     $ 248,277    
 
  10223     $ 175,008       11972     $ 278,939    
 
  10474     $ 143,950       11973     $ 261,609    
 
  10475     $ 145,843       11974     $ 230,960    
 
  10476     $ 154,302       11975     $ 229,946    
 
  11047     $ 153,173       11976     $ 270,201    
 
  11048     $ 148,654       10611     $ 152,791    
 
  9535     $ 104,053       10618     $ 97,524    
 
  9536     $ 77,052       10619     $ 108,837    
 
  9537     $ 98,792       10620     $ 125,513    
 
  9538     $ 139,127       12676     $ 201,853    
 
  9544     $ 97,343       12677     $ 163,712    
 
  9545     $ 83,615       13576     $ 214,744    
 
  9546     $ 95,203       13577     $ 166,150    
 





--------------------------------------------------------------------------------



 



Pool 1 — All Assets

                                  File Number   Allocated Firm Bid   File Number
  Allocated Firm Bid   9547     $ 117,614       13578     $ 125,203    
 
  9697     $ 95,925       13579     $ 121,314    
 
  9698     $ 98,863       13580     $ 112,961    
 
  9805     $ 89,733       13581     $ 123,182    
 
  9811     $ 67,684       10690     $ 91,938    
 
  10574     $ 104,085       10691     $ 96,740    
 
  10576     $ 85,320       10692     $ 108,073    
 
  10577     $ 86,342       10693     $ 195,523    
 
  10578     $ 79,795       11531     $ 108,127    
 
  10580     $ 103,848       11532     $ 101,885    
 
  10581     $ 82,514       11533     $ 96,226    
 
  10582     $ 77,483       11534     $ 89,309    
 
  10589     $ 80,495       11535     $ 83,915    
 
  10593     $ 84,980       11536     $ 88,274    
 
  10594     $ 81,593       11537     $ 94,856    
 
  9689     $ 174,279       11538     $ 96,996    
 
  10630     $ 129,663       11539     $ 212,052    
 
  9641     $ 257,731       11540     $ 166,389    
 
  9656     $ 137,361       11582     $ 109,421    
 
  10658     $ 88,532       10687     $ 129,760    
 
  10335     $ 223,326       10688     $ 97,755    
 
  10336     $ 185,916       10689     $ 119,643    
 
  10337     $ 215,585       10997     $ 168,360    
 
  10338     $ 178,613       10998     $ 177,795    
 
  10339     $ 221,706       10999     $ 276,127    
 
  10480     $ 221,326       11000     $ 238,325    
 
  10481     $ 253,946       11001     $ 216,250    
 
  10482     $ 257,562       11002     $ 287,987    
 
  10483     $ 339,902       11003     $ 296,899    
 
  9872     $ 236,349       11004     $ 302,010    
 
  9873     $ 184,065       12088     $ 132,021    
 
  9874     $ 174,989       12089     $ 117,550    
 
  9875     $ 128,729       12090     $ 107,857    
 
  9876     $ 232,761       12091     $ 125,458    
 
  9877     $ 229,292       12788     $ 222,169    
 
  9878     $ 156,058       12789     $ 145,052    
 
  9879     $ 145,424       12477     $ 188,949    
 
  10601     $ 127,930       12478     $ 195,659    
 
  10602     $ 122,419       12479     $ 200,759    
 
  10607     $ 160,700       12480     $ 216,662    
 
  10608     $ 161,927       12481     $ 229,318    
 
  10609     $ 172,088       11904     $ 169,821    
 
  10663     $ 201,243       11905     $ 164,335    
 
  10664     $ 146,050       11906     $ 159,731    
 
  10665     $ 142,035       11907     $ 203,712    
 
  9630     $ 111,567       11908     $ 175,662    
 
  10675     $ 100,617       11884     $ 180,365    
 
  10676     $ 107,367       11885     $ 182,227    
 
  10677     $ 81,870       11886     $ 193,666    
 
  10678     $ 102,777       11887     $ 184,515    
 
  10679     $ 98,080       11888     $ 194,377    
 
  10680     $ 105,817       11889     $ 208,091    
 





--------------------------------------------------------------------------------



 



Pool 1 — All Assets

                                  File Number   Allocated Firm Bid   File Number
  Allocated Firm Bid   10681     $ 110,630       10833     $ 451,045    
 
  10682     $ 123,179       10834     $ 510,329    
 
  9786     $ 141,204       10835     $ 413,089    
 
  9787     $ 126,393       9947     $ 327,080    
 
  9788     $ 121,854       12289     $ 185,213    
 
  9789     $ 116,624       12290     $ 175,989    
 
  9790     $ 123,770       12291     $ 169,757    
 
  9885     $ 118,031       12292     $ 147,097    
 
  9886     $ 108,499       12773     $ 229,201    
 
  9584     $ 188,769       12774     $ 221,827    
 
  9585     $ 201,893       12775     $ 184,282    
 
  9586     $ 221,977       12776     $ 409,103    
 
  9587     $ 251,386       12777     $ 402,835    
 
  9941     $ 398,328       12778     $ 428,923    
 
  9942     $ 414,118       10936     $ 209,039    
 
  9943     $ 332,291       10937     $ 195,737    
 
  9944     $ 412,177       10938     $ 214,213    
 
  9945     $ 381,128       10939     $ 200,488    
 
  9946     $ 415,983       10940     $ 209,842    
 
  9815     $ 120,256       10941     $ 211,952    
 
  9816     $ 129,843       10943     $ 160,664    
 
  9817     $ 169,699       10944     $ 167,778    
 
  9818     $ 145,217       10945     $ 169,765    
 
  11012     $ 132,903       10946     $ 174,791    
 
  11013     $ 118,912       10947     $ 189,549    
 
  11014     $ 112,567       10950     $ 168,155    
 
  9518     $ 218,827       10951     $ 183,240    
 
  9519     $ 213,275       10952     $ 210,019    
 
  9520     $ 218,827       10953     $ 194,734    
 
  9521     $ 195,891       10954     $ 170,646    
 
  10754     $ 131,687       10955     $ 109,892    
 
  10755     $ 134,775       10956     $ 108,580    
 
  10277     $ 146,627       10957     $ 119,490    
 
  10278     $ 178,865       10958     $ 137,617    
 
  10279     $ 187,203       10959     $ 132,512    
 
  10280     $ 192,611       10960     $ 149,341    
 
  10281     $ 209,524       11495     $ 107,660    
 
  10632     $ 122,347       11496     $ 98,357    
 
  10633     $ 163,149       11500     $ 316,935    
 
  10634     $ 200,478       11501     $ 264,554    
 
  12222     $ 103,623       11497     $ 94,583    
 
  12223     $ 132,766       11498     $ 111,357    
 
  12221     $ 74,668       11499     $ 134,731    
 
  12228     $ 75,184       12049     $ 103,415    
 
  12229     $ 102,368       12050     $ 82,072    
 
  12230     $ 93,457       11842     $ 118,752    
 
  12231     $ 120,573       11844     $ 234,521    
 
  12233     $ 153,706       11845     $ 179,283    
 
  12234     $ 128,223       11848     $ 135,230    
 
  12224     $ 86,277       11846     $ 251,693    
 
  12225     $ 75,216       11847     $ 205,572    
 
  12226     $ 89,185       13537     $ 73,190    
 





--------------------------------------------------------------------------------



 



Pool 1 — All Assets

                                  File Number   Allocated Firm Bid   File Number
  Allocated Firm Bid   12227     $ 108,284       13538     $ 73,177    
 
  12232     $ 69,515       13539     $ 79,510    
 
  11810     $ 169,467       13540     $ 78,454    
 
  12833     $ 129,716       13541     $ 182,364    
 
  12834     $ 152,448       13542     $ 168,250    
 
  12835     $ 172,249       12918     $ 272,941    
 
  12836     $ 151,913       12919     $ 260,688    
 
  10736     $ 159,761       12920     $ 318,266    
 
  10737     $ 144,174       12921     $ 312,525    
 
  12759     $ 168,153       12922     $ 319,293    
 
  12760     $ 150,226       12923     $ 682,586    
 
  12761     $ 171,195       12924     $ 358,173    
 
  10732     $ 96,410       12925     $ 391,089    
 
  10733     $ 85,707       11672     $ 258,977    
 
  10734     $ 83,074       11673     $ 233,718    
 
  12763     $ 96,952       11674     $ 228,945    
 
  12764     $ 98,007       11675     $ 196,999    
 
  12349     $ 112,301       11676     $ 218,122    
 
  12350     $ 119,112       11677     $ 193,343    
 
  10907     $ 132,443       11668     $ 176,749    
 
  10905     $ 137,732       11669     $ 186,524    
 
  10906     $ 153,766       11670     $ 184,641    
 
  12624     $ 174,623       11671     $ 165,891    
 
  12625     $ 198,397       11241     $ 86,771    
 
  10878     $ 134,890       11242     $ 87,379    
 
  10879     $ 117,005       10744     $ 147,744    
 
  10880     $ 143,181       10748     $ 125,198    
 
  10881     $ 150,666       10749     $ 137,391    
 
  10882     $ 195,156       10745     $ 115,458    
 
  10883     $ 195,809       10746     $ 108,337    
 
  12383     $ 147,107       10747     $ 102,824    
 
  12384     $ 120,927       12271     $ 123,113    
 
  12631     $ 104,655       12272     $ 151,315    
 
                  12273     $ 148,371    
 





--------------------------------------------------------------------------------



 



SCHEDULE 4
EXCLUDED MODELS

8



--------------------------------------------------------------------------------



 



Pool 1 — Excluded Assets

                                  File Number   Allocated Bid Price   File
Number   Allocated Bid Price   6913     $ 131,221       10337     $ 215,585    
 
  7428     $ 185,406       10338     $ 178,613    
 
  7431     $ 94,677       10339     $ 221,706    
 
  7521     $ 121,025       10483     $ 339,902    
 
  7042     $ 143,835       9584     $ 188,769    
 
  7043     $ 141,355       9941     $ 398,328    
 
  7441     $ 109,941       9942     $ 414,118    
 
  7442     $ 128,128       9943     $ 332,291    
 
  7853     $ 157,062       10732     $ 96,410    
 
  7854     $ 162,849       10733     $ 85,707    
 
  7855     $ 185,996       10734     $ 83,074    
 
  7856     $ 177,729       12763     $ 96,952    
 
  7857     $ 197,570       12764     $ 98,007    
 
  7568     $ 99,595       10880     $ 143,181    
 
  7569     $ 117,143       12631     $ 104,655    
 
  7571     $ 149,487       12817     $ 204,829    
 
  7465     $ 113,624       12250     $ 251,210    
 
  7466     $ 89,861       10774     $ 188,119    
 
  7467     $ 102,615       10791     $ 261,600    
 
  8570     $ 103,469       10792     $ 288,040    
 
  8571     $ 138,399       10802     $ 268,037    
 
  8742     $ 108,087       11860     $ 271,433    
 
  8743     $ 133,628       11919     $ 193,293    
 
  8117     $ 122,625       10793     $ 156,737    
 
  8118     $ 127,755       10795     $ 171,394    
 
  8331     $ 197,229       12940     $ 240,617    
 
  8325     $ 136,024       13384     $ 238,529    
 
  8326     $ 143,186       13385     $ 276,844    
 
  9258     $ 133,008       13386     $ 222,728    
 
  9259     $ 148,135       10978     $ 171,882    
 
  8836     $ 107,185       10979     $ 172,275    
 
  8838     $ 97,478       11624     $ 166,649    
 
  8839     $ 133,156       11625     $ 127,888    
 
  8840     $ 103,900       11626     $ 134,095    
 
  8846     $ 178,589       10693     $ 195,523    
 
  9052     $ 180,281       11539     $ 212,052    
 
  9053     $ 143,377       11540     $ 166,389    
 
  9054     $ 146,738       10835     $ 413,089    
 
  9055     $ 143,504       12290     $ 175,989    
 
  9057     $ 141,181       12291     $ 169,757    
 
  8099     $ 156,168       11495     $ 107,660    
 
  8577     $ 195,063       11496     $ 98,357    
 
  8855     $ 128,831       12049     $ 103,415    
 
  8856     $ 159,855       12050     $ 82,072    
 
  9389     $ 76,939       11842     $ 118,752    
 
  9397     $ 158,311       11844     $ 234,521    
 
  9705     $ 93,674       11848     $ 135,230    
 
  9639     $ 156,016       11846     $ 251,693    
 
  9640     $ 186,166       11847     $ 205,572    
 
  9641     $ 257,731       13541     $ 182,364    
 
  9656     $ 137,361       13542     $ 168,250    
 
  10335     $ 223,326       12923     $ 682,586    
 
  10336     $ 185,916       12925     $ 391,089    
 

